                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

GREGORY ATKINS, et al.,                 )
                                        )
         Plaintiffs,                    )
                                        )
v.                                      )      No. 3:16-cv-01954
                                        )      CHIEF JUDGE CRENSHAW
TONY C. PARKER, et al.,                 )
                                        )
         Defendants.                    )


                           DEFENDANTS’ POST-TRIAL PROPOSED
                       FINDINGS OF FACT AND CONCLUSIONS OF LAW




                                        Steven A. Hart, Special Counsel
                                        James R. Newsom, Special Counsel
                                        Pamela S. Lorch, Senior Assistant Attorney General
                                        Matthew R. Dowty, Assistant Attorney General
                                        Tennessee Attorney General and Reporter
                                        Post Office Box 20207
                                        Nashville, TN 37202-0207

                                        Attorneys for Defendants




     Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 1 of 77 PageID #: 4057
                                     I. INTRODUCTION

       Individuals in custody of the Tennessee Department of Correction (“TDOC”) who are

diagnosed with Hepatitis C (“HCV”) filed a class-action complaint against TDOC officials

alleging a denial of necessary medical care in violation of the Eighth Amendment. (Doc. No. 1.)

Specifically, the Plaintiff class alleges that Defendants have, through the official policies and

practices of the TDOC, acted with deliberate indifference to their serious medical needs by failing

to provide direct acting antiviral drugs (“DAAs”) to all members of their class as recommended

by the American Association for the Study of Liver Disease (“AASLD”) and Infectious Disease

Society of America (“IDSA”) in an HCV clinical practice guideline (“AASLD Guideline”).

Plaintiffs seek a declaration that TDOC’s policies and practices related to HCV treatment violate

the Eighth Amendment and an injunction requiring Defendants to provide DAA treatment to all

HCV-infected inmates in accordance with the medical standard of care.

       It is the Court’s view that this case focuses on Defendants’ actions towards the inmate

population as a whole. (Doc. No. 181 at 10.) To prevail, Plaintiffs must show that Defendants’

policies and practices related to all inmates who have HCV are unconstitutional and that

Defendants’ policies and practices should be revised for all inmates with HCV. (Id. (quoting Doc.

No. 32 at 7.)

       The evidence presented at trial demonstrates that Defendants have engaged in a good faith

effort to address the challenges posed by HCV in a correctional setting. Defendants have

developed and implemented systems that identify and provide appropriate care to HCV-infected

inmates. The system prioritizes HCV-infected inmates with advanced fibrosis and cirrhosis for

DAA treatment and provides for regularly monitoring of fibrosis progression in all HCV-infected

inmates to ensure that DAA treatment is timely administered to those who progress. Without



                                                2

  Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 2 of 77 PageID #: 4058
regard to what ideal practices might entail, the Court concludes that Defendants’ policies and

practices related to HCV-infected inmates are adequate.

         For the reasons discussed herein, the Court will direct the Clerk to enter judgment for the

Defendants on all claims.



                                     II. FINDINGS OF FACT

                                            A. Background

HCV Generally

1.       HCV is a viral infection that is primarily spread through contact with infected blood or

         bodily fluids. HCV infects the liver and causes inflammation referred to as “hepatitis.”

         (Doc. No. 198 (J. Stip.) at ⁋1.)

2.       Acute HCV infection is a short-term illness that occurs within six months after infection

         and may lead to chronic HCV. (Id. at ⁋2.) Approximately 15-25% of HCV-infected

         individuals clear the virus spontaneously during the acute phase. (Id.)

3.       Most HCV-infected individuals do not clear the virus spontaneously during the acute phase

         and develop chronic HCV infection. (Id. at ⁋4.) Chronic HCV is a long-term illness that

         may cause progressive scarring of the liver called fibrosis or cirrhosis (irreversible scarring

         of liver tissue).

4.       Patients who develop cirrhosis are further classified based on whether their liver maintains

         adequate function. (Id. at ⁋7.) Cirrhotic patients who maintain adequate liver function are

         said to have compensated cirrhosis. (Id.) Cirrhotic patients who do not maintain adequate

         liver function are said to have decompensated cirrhosis. (Id.)




                                                   3

     Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 3 of 77 PageID #: 4059
Fibrosis Progression

5.       There are at least six different genotypes of HCV. (See Pl. Ex. 8.) HCV genotype can

         affect fibrosis progression and influence HCV treatment decisions. In the United States,

         approximately 75% of HCV cases are genotype 1. (Doc. No. 251 (Tr. Day 2) at 15.)

6.       The progression of liver fibrosis is commonly classified by reference to the five-point

         Metavir scale ranging from F0 to F4. (Doc. No. 198 (J. Stip.) at ⁋5.) F0 is no fibrosis; F1

         is mild fibrosis; F2 is moderate fibrosis; F3 is advanced fibrosis; F4 is cirrhosis. (Doc. No.

         251 (Tr. Day 2) at 26.)

7.       HCV is not the only condition that causes liver fibrosis and cirrhosis. (Id. at 35.) Alcoholic

         liver disease, non-alcoholic fatty liver disease, Hepatitis B (“HBV”), and other conditions

         may cause non-HCV-infected individuals to develop fibrosis or cirrhosis. (Id.)

8.       In HCV-infected individuals, the rate and occurrence of fibrosis progression varies from

         patient to patient. (Doc. No. 198 (J. Stip.) at ⁋6.)         Fibrosis in some HCV-infected

         individuals does not progress. (Doc. No. 253 (Tr. Day 4) at 39.) In others, progression

         may be accelerated by comorbid conditions like HBV or HIV. (Doc. No. 251 (Tr. Day 2)

         at 33.) Patients with HCV genotype 3 also tend to progress more rapidly than others. (Doc.

         No. 251 (Tr. Day 2) at 259.)

9.       Most HCV-infected individuals do not progress to cirrhosis. (Doc. No. 251 (Tr. Day 2) at

         10.) In those who do, it generally takes 20 to 30 years to progress from initial HCV

         infection to cirrhosis. (Id.)

10.      In light of the complications that may arise for patients who develop decompensated

         cirrhosis, accurate evaluation of fibrosis progression is critical. (Id. at 211.)




                                                    4

     Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 4 of 77 PageID #: 4060
11.   In the past, a liver biopsy was considered the gold standard for evaluating liver fibrosis.

      (Id. at 14.)     Liver biopsies are invasive, painful, and come with a risk of adverse

      complications. (Id.) Noninvasive methods of assessing liver fibrosis are preferred, and

      liver biopsies are no longer commonly performed. (Id. at 14-15.)

12.   AST-Platelet Ration Index (APRI) and FibroSure score are noninvasive methods of

      assessing fibrosis based on the results of a blood test. (Id. at 14-15.) APRI and FibroSure

      score are considered accurate methods of identifying patients with advanced fibrosis (F3)

      or cirrhosis (F4) but are less accurate in patients with lower stages. (Id. at 15.)

13.   FibroScan is a noninvasive method of assessing fibrosis that uses vibration-controlled

      transient elastography to measure liver stiffness. (See Def. Ex. 2.) The FibroScan device

      passes sound waves through the patient’s liver to measure liver stiffness. (See id.)

      FibroScan is currently the most accurate method of assessing fibrosis. (Doc. No. 251 (Tr.

      Day 2) at 15.)

HCV Symptoms

14.   Symptoms during the chronic phase of HCV depend on liver function. (Id. at 11.) In the

      absence of other clinical conditions, chronic HCV is generally asymptomatic until the

      patient develops decompensated cirrhosis. (Id. at 13; Doc. No. 250 (Tr. Day 1) at 152.)

15.   In patients with decompensated cirrhosis, impaired liver function limits the body’s ability

      to process toxins. (Doc. No. 251 (Tr. Day 2) at 13.) Such patients may experience fatigue,

      decreased immune response, and high ammonia levels, which may affect their ability to

      think clearly. (Id. at 12, 210.)

16.   The risk of dying from HCV is small. (Id. at 99; Doc. No. 253 (Tr. Day 4) at 88.)

      Plaintiffs’ expert estimated that there are 4 to 5 million HCV-infected individuals in the



                                                5

  Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 5 of 77 PageID #: 4061
      United States, and about 20,000 of them die annually from it. (Doc. No. 251 (Tr. Day 2)

      at 99.) His estimates reflect that, at most, about 0.5% of HCV-infected individuals will die

      from it in a given year. (Id.) Defendants’ expert testified that 5 to 15% of HCV infected

      patients will die from it. (Doc. No. 253 (Tr. Day 4) at 88.) His testimony reflects the

      lifetime risk, not the annual risk. (Id.)

HCV Treatment

17.   There is no vaccine for HCV at present. (Doc. No. 251 (Tr. Day 2) at 39.)

18.   Various HCV treatment regimens have been developed with the aim of removing

      detectable HCV-RNA from the blood serum, which is evidence of an active HCV infection.

      (Id. at 22.) When HCV-RNA is undetected in a patient’s blood serum 12 weeks or 24

      weeks after completing HCV treatment, the patient is said to have achieved a sustained

      virologic response (“SVR”). (Id.)

19.   SVR is a surrogate outcome. (Doc. No. 253 (Tr. Day 4) at 24.) Surrogate outcomes are

      used to facilitate the timely completion of scientific research by acting as a marker for long-

      term clinical outcomes such as improved morbidity or mortality. (Id. at 21.) A surrogate

      outcome is typically some result of treatment that manifests quickly and is easily measured.

      (Id.)

20.   SVR is not the equivalent of a cure. (Id. at 36.)

21.   The goal of HCV treatment is to prevent ESLD and all-cause mortality. (Doc. No. 251 (Tr.

      Day 2) at 87; Doc. No. 253 (Tr. Day 4) at 40.)

22.   Around 1-5% of patients who achieve SVR following HCV treatment still develop ESLD.

      (Doc. No. 251 (Tr. Day 2) at 23; Doc. No. 253 (Tr. Day 4) at 37.)




                                                  6

  Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 6 of 77 PageID #: 4062
23.   There is no validated scientific evidence of a causal relationship between SVR and

      improved clinical outcomes for HCV-infected patients. (Doc. No. 251 (Tr. Day 2) at 88-

      89; Doc. No. 253 (Tr. Day 4) at 24.)

HCV Treatment Regimens

24.   In the past, HCV treatment involved the injection of interferon and ribavirin medications.

      Interferon-based treatment lasted 12 to 48 weeks, caused significant adverse side-effects,

      and resulted in SVR at a low rate. (Id. at 19.) Patients with HCV genotype 1 only achieved

      SVR following interferon treatment about 50% of the time. (Id.) During the interferon

      treatment era, treatment was generally only provided to HCV-infected patients with

      advanced fibrosis (F3) or cirrhosis (F4). (See id.)

25.   In 2011, the U.S. Food and Drug Administration (“FDA”) approved the first direct-acting

      antiviral drugs (“DAAs”) for the treatment of HCV. (Doc. No. 251 (Tr. Day 2) at 19; Doc.

      No. 253 (Tr. Day 4) at 48.)

26.   The first generation of DAAs introduced to the market were used in combination with

      interferon. (Doc. No. 251 (Tr. Day 2) at 19; Doc. No. 253 (Tr. Day 4) at 49.) Interferon-

      DAA combination treatment still caused significant adverse side-effects such as muscle

      pain, bone pain, joint pain, nausea, anemia, insomnia, anxiety, depression, memory loss,

      hair loss, and flu-like symptoms. (Doc. No. 204-1 at 5.) Patients only achieved SVR

      following interferon-DAA combination treatment about 70% of the time. (Id.)

27.   Around 2014, the FDA approved the first interferon-free DAA treatment regimens for the

      treatment of specific HCV genotypes. (Doc. No. 253 (Tr. Day 4) at 49.) More recently,

      the FDA approved pan-genotypic DAA treatment regimens for the treatment of all known

      HCV genotypes. (Doc. No. 251 (Tr. Day 2) at 21.)



                                               7

  Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 7 of 77 PageID #: 4063
28.   DAAs are administered in pill form, taken once a day, usually for 12 weeks; DAAs cause

      fewer and milder side effects than interferon; and patients achieve SVR following DAA

      treatment more than 90% of the time. (Id. at 19-20.) With the introduction of DAAs to

      the market, interferon is no longer used to treat HCV. (Id. at 21.)

29.   In 2015, the cost of a single course of DAA treatment ranged from $90,000 to $160,000.

      (D. Ex. 14.) While the price of DAAs has decreased since 2015, a single course of

      treatment costs around $17,000 on average. (Doc. No. 251 (Tr. Day 2) at 218.) Pan-

      genotypic DAAs cost about twice as much as genotype specific DAAs. (Id. at 222.)

AASLD Guidelines

30.   The AASLD is a professional organization primarily comprised of gastroenterologists and

      hepatologists. (Doc. No. 252 (Tr. Day 3) at 198.)

31.   The IDSA is a professional organization primarily comprised of infectious disease

      specialists. (Id. at 199.)

32.   In 2014, a panel comprised of AASLD and IDSA members published “Recommendations

      for Testing, Managing, and Treating Hepatitis C” (“AASLD Guideline”). (Doc. No. 199-

      1 at 154.)    The AASLD Guideline has been updated several times since its initial

      publication. (Id.)

33.   Initially, the AASLD Guideline recommended prioritizing patients with advanced fibrosis

      (F3) and cirrhosis (F4) for DAA treatment where resources are limited. (Doc. No. 199-1

      at 164; Doc. No. 204-1 at 62.) In October 2015, the AASLD Guideline was updated to

      remove recommendations related to prioritization for DAA treatment. (Doc. No. 199-1 at

      164.)




                                               8

  Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 8 of 77 PageID #: 4064
34.    The AASLD Guideline currently recommends DAA treatment for all HCV-infected

       patients except those with short life expectancies that cannot be remediated by treating

       HCV or by other directed therapy. (Doc. No. 253 (Tr. Day 4) at 41.)

Proceedings in this Court

35.    This class action lawsuit was filed on July 25, 2016 by HCV-infected individuals in TDOC

       custody. (Doc. No. 1.)

36.    On May 4, 2017, the Court granted Plaintiffs’ Motion for Class Certification and certified

       a Plaintiff class defined as:

       All persons currently incarcerated in any facility under the supervision or control
       of the Tennessee Department of Corrections or persons incarcerated in a public or
       privately owned facility for whom the Tennessee Department of Corrections has
       ultimately responsibility for their medical care and who have at least 90 days or
       more remaining to serve on their sentences and are either currently diagnosed with
       Hepatitis C infection or are determined to have Hepatitis C after a screening test
       has been administered by the Department of Corrections.

       (Doc. No. 33.)

37.    Defendants are Tony C. Parker and Dr. Kenneth L. Williams in their official capacities as

       TDOC Commissioner and TDOC Medical Director, respectively. (Doc. No. 1.) The

       complaint also named Dr. Marina Cadreche as defendant in her official capacity as TDOC

       Assistant Commissioner of Rehabilitative Services. (Doc. No. 1 at 1.)

38.    By stipulation of the parties, Dr. Cadreche has been dismissed as a defendant pursuant to

       Fed. R. Civ. P. 41(a). (Doc. No. 218 at 1.)

39.    In June 2019, the Court denied Plaintiffs’ Amended Motion for Summary Judgment. (Doc.

       No. 182.)

40.    The case was heard in a bench trial from July 16 to July 19, 2019. (Docs. No. 250-253.)




                                               9

  Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 9 of 77 PageID #: 4065
                                 B. Evidence Presented at Trial

TDOC Witnesses

41.   Tony C. Parker is the TDOC Commissioner. (Doc. No. 198 (J. Stip.) at ⁋12.) He started

      his career with TDOC in 1983 as a correctional officer and was continuously employed by

      TDOC in various positions before being appointed Commissioner by the Governor in 2016.

      (Doc. No. 250 (Tr. Day 1) at 65-66.) He has a B.S. in criminal justice and a master’s degree

      in security studies. (Id. at 66.)

42.   Commissioner Parker has not received any formal medical education or training and does

      not hold any medical licenses or certificates. (Id. at 66.)

43.   Commissioner Parker oversees TDOC’s administrative functions and its various divisions,

      which include prison operations, rehabilitative services, legal, administrative, and

      community supervision. (Id. at 27.)

44.   TDOC deputy commissioners, assistant commissioners, and various administrative staff

      report directly to Commissioner Parker, who reports directly to the Governor and the Chief

      Operations Officer for the State of Tennessee. (Id. at 27-28.)

45.   Dr. Kenneth L. Williams is the TDOC Medical Director, Chief Medical Officer, and

      Director of Pharmacy. (Doc. No. 198 (J. Stip.) at ⁋10.) He is a licensed physician with a

      B.S. in biology, an M.D., and a Ph.D. in microbiology. (Doc. No. 250 (Tr. Day 1) at 175.)

      He practiced as a family care physician before becoming TDOC Medical Director in 2012.

      (Id. at 173, 175.) He was named TDOC Chief Medical Officer in 2014 or 2015. (Id. at

      173.)

46.   Dr. Williams’ responsibilities include developing and updating policies and practices

      related to the health care provided to individuals in TDOC custody (for all conditions, not



                                               10

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 10 of 77 PageID #: 4066
      just HCV); managing contracts with TDOC’s medical and pharmacy vendors and for

      managing health care related aspects of contracts with TDOC’s private prison contractors;

      and case management and coordinating the delivery of care with TDOC operations staff.

      (Doc. No. 198 (J. Stip.) at ⁋11; Doc. No. 250 (Tr. Day 1) at 173.)

47.   Dr. Williams reports directly to the TDOC Assistant Commissioner of Rehabilitative

      Services, Edward Welch (Id. at 173-74.), who reports directly to Commissioner Parker.

      (Id. at 28.) Accordingly, Commissioner Parker does not communicate with Dr. Williams

      on a daily basis and supervises him indirectly through Welch. (Id. at 34.)

48.   Dr. Kenneth Wiley is the TDOC Associate Medical Director. (Id. at 109.) Dr. Wiley is a

      licensed physician with an M.D., a master’s degree in physics, and training in internal

      medicine. (Id. at 98-99.) He spent 35 years in private practice before going to work for

      TDOC in 2015. (Id. at 99, 105.)

49.   Dr. Wiley’s role is to “support the chief medical officer, who is also the medical director

      of the department, in equitably and ethically providing health care to [individuals in TDOC

      custody].” (Id. at 109-10.)

50.   Dr. Wiley reports directly to Dr. Williams. (Id. at 174.)

TDOC Health Care Operations

51.   While the exact number fluctuates, there are approximately 21,000 individuals in TDOC

      custody. (Doc. No. 198 (J. Stip.) at ⁋20.)

52.   TDOC inmates are housed in 14 facilities. (Doc. No. 250 (Tr. Day 1) at 32.) Ten of those

      facilities are operated by TDOC and four are managed privately by CoreCivic of

      Tennessee, LLC. (Id.)




                                              11

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 11 of 77 PageID #: 4067
53.   Centurion of Tennessee, LLC provides medical staff and services in TDOC-operated

      facilities pursuant to contract. (Id. at 185-90; Def. Ex. 23.)

54.   TDOC has a comprehensive contract with CoreCivic that includes provision of medical

      services and staff in the facilities it operates. (Id. at 185-91.)

55.   Centurion and CoreCivic are contractually required to meet certain care-related metrics in

      their respective facilities. (Id. at 190.)

56.   The medical staff in each TDOC facility generally consists of midlevel providers. (Id. at

      151.)   Nurse practitioners, nurses, and nurses’ aides deliver direct care under the

      supervision of general practice physicians. (Id.)

57.   TDOC facilities do not have an infectious disease specialist on-site. (Id.)

58.   Male inmates entering TDOC custody are processed initially at Bledsoe County

      Correctional Complex. (Id. at 29-30.) Female inmates entering TDOC custody are

      processed initially at Tennessee Prison for Women. (Id. at 30.)

59.   Within 14 days of entering TDOC custody, inmates receive a general health screening to

      identify any acute or chronic conditions, a dental screening, and behavioral health

      screening to identify any mental health or substance abuse issues. (Id. at 176-77.) Inmates

      also undergo orientation in which they are familiarized with TDOC processes and how

      access to medical care in TDOC facilities. (Id. at 177.)

Healthcare in TDOC Facilities

60.   TDOC has implemented written policies and other protocols to ensure that appropriate

      health care is available to inmates in every TDOC facility. (See generally Pl. Ex. 66.)

61.   TDOC policies and protocols apply with equal force in TDOC-operated facilities and

      CoreCivic operated-facilities. (Doc. No. 250 (Tr. Day 1) at 193.) Centurion and CoreCivic



                                                   12

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 12 of 77 PageID #: 4068
      are therefore required to implement and comply with TDOC policies and protocols in their

      respective facilities. (Id. at 76, 193.)

62.   Although Commissioner Parker must give final approval of every TDOC policy, he

      primarily plays an administrative role of ensuring that the proper policymaking processes

      were followed. (Id. at 35.) Commissioner Parker testified that he has the authority to

      refuse approval of any TDOC policy but generally relies on the expertise of his staff in

      areas where he is less qualified. (Id. at 44.)

63.   Commissioner Parker is not qualified to develop health care policy or overrule Dr.

      Williams with regard to the development of health care policies, protocols, or guidelines.

      (Id. at 44.) Commissioner Parker trusts Dr. Williams, considers him “a very reliable

      source,” and perceives that he “really cares about the treatment of the people under our

      custody.” (Id. at 91.)

64.   Dr. Williams coordinates and supervises the development of TDOC policies related to

      inmate health care. (Id. at 182.) Once he has edited and approved a draft policy, it is sent

      out to the TDOC facilities for feedback. (Id.) When the draft is returned, Dr. Williams

      incorporates recommended changes or explains why they are rejected. (Id. at 183.) Drafts

      are then forwarded to the TDOC legal department and to Commissioner Parker for

      approval. (Id.)

65.   TDOC Policy 113.32 sets out the basic levels of care in TDOC facilities. (P. Ex. 66.)

      Among other things, it requires that each facility ensure inmate access to 24-hour

      emergency medical, mental health, and dental care. (Id.)

66.   Each facility must provide access to an on-site infirmary for inmates who complete a sick

      call form or request to see a provider. (P. Ex. 66; Doc. No. 250 (Tr. Day 1) at 177.) Each



                                                 13

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 13 of 77 PageID #: 4069
      facility must have medical staff on duty 24 hours per day when an inmate is in the

      infirmary, and staff must be within sight or sound the inmate at all times. (P. Ex. 66 at 3.)

67.   Each facility must provide chronic care to inmates with a specifically identified illness that

      is ongoing or recurring. (Id. at 6.) An individualized treatment plan is developed for each

      inmate enrolled in chronic care, and inmates are to be seen by a practitioner at least every

      six months. (Id.)

68.   Lois M. DeBerry Special Needs Facility is TDOC’s primary medical facility. (Doc. No.

      250 (Tr. Day 1) at 33-34.) Individuals in TDOC custody may be sent there to receive

      specialized care or to coordinate care with outside specialists. (Id. at 34.)

69.   All inmates also receive periodic health appraisals on a schedule that provides more

      frequent appraisals of older inmates. (Id. at 148.)

70.   TDOC has numerous methods of monitoring policy compliance in each of the facilities.

      Inmates who are dissatisfied with their care may file a grievance. (Id. at 190.) Dr.

      Williams’ office is the ultimate arbiter of care-related inmate grievances. (Id.)

71.   Facility providers are expected to report clinically significant events and events affecting

      the delivery of medical services to Dr. Williams’ office on a daily basis. (Id.) To facilitate

      communication between his office and the facility providers, Dr. Williams initiated a daily

      call each morning during which facility providers can provide feedback or voice concerns.

      (Doc. No. 251 (Tr. Day 2) at 156-57.)

72.   TDOC’s Office of Investigation and Compliance conducts annual inspections of each

      facility to monitor contract compliance and compliance with TDOC policies. (Doc. No.

      250 (Tr. Day 1) at 76.) Dr. Williams assists in that process by providing subject matter

      experts to assist in completing medical portions of the annual inspection. (Id. at 189.)



                                               14

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 14 of 77 PageID #: 4070
73.   Dr. Williams also has a separate team of auditors that visit each facility on a quarterly basis

      to monitor contract and policy compliance. (Id. at 191.)

74.   Administrators at each facility are expected to monitor and enforce compliance with

      contracts and TDOC policies on a daily basis. (Id. at 77.)

75.   If Dr. Williams determines that Centurion or CoreCivic has failed to meet its contractual

      obligations at a facility, he may submit a recommendation for contract compliance action

      such as assessment of liquidated damages to the TDOC Chief Financial Officer. (Id. at

      191.)

76.   In addition to those oversight processes, TDOC works to ensure quality inmate health care

      in each facility through its Continuous Quality Improvement (“CQI”) program. (P. Ex.

      70.) Each facility has a CQI Committee comprised of clinical providers and other facility

      staff who review processes, practices, and outcomes of the facility’s clinical services

      delivery system.    (Id. at 1.)   The facility committees meet each month to discuss

      opportunities for improvement. (Id. at 4.) Detailed minutes of those meetings are reviewed

      by the Statewide CQI Coordinator, who must report her findings to Dr. Williams at least

      quarterly. (Id.)

77.   The health administrator at each facility also maintains medication administration accuracy

      logs, inmate grievance logs, chronic care logs, HCV logs, and other CQI logs in the clinical

      services database. (Id. at 5.) The Statewide CQI Coordinator reviews the database to

      ensure the required data is entered and provides a status report to Dr. Williams each month.

      (Id.)




                                                15

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 15 of 77 PageID #: 4071
78.   The Infectious Disease Committee is a subcommittee, directed by the Statewide CQI

      Committee, that is responsible for developing programs and implementing protocols to

      address the control and prevention of communicable diseases within TDOC. (Id. at 2.)

HCV-Related Healthcare in TDOC Facilities

79.   Commissioner Parker is generally familiar with HCV and the issues it poses in correctional

      settings; however, he does not participate in the development or approval of guidance or

      practices related to HCV. (Doc. No. 250 (Tr. Day 1) at 67, 83-84.) Commissioner Parker

      relies on the expertise of TDOC’s medical professionals, namely Dr. Williams, with regard

      to the appropriate medical care of HCV-infected inmates. (Id. at 83-84.)

80.   Dr. Williams confirmed that Commissioner Parker is not involved in developing TDOC’s

      practices related to HCV. (Id. at 182.) Dr. Williams testified that Commissioner Parker

      does not assume a role in developing or approving healthcare-related guidance or practice

      but is consistently supportive of his efforts. (Id.) Commissioner Parker has, however,

      consistently supported his requests for funding to expand HCV testing, purchase FibroScan

      machines, hire technicians to operate those machines, and, most notably, to purchase

      DAAs. (Id. at 182-83.)

81.   TDOC’s practices with regard to HCV have evolved over time since Dr. Williams was

      hired as TDOC Medical Director in 2012. (Id. at 194.) Since that time, he has attended

      annual symposiums on the best practices for implementing HCV care systems in the

      correctional setting. (Id. at 175.) He was asked to present at a symposium for the

      Congressional Black Caucus to discuss the need for additional resources devoted to

      addressing HCV in the correctional setting. (Id.)




                                              16

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 16 of 77 PageID #: 4072
82.   In 2012 or 2013, Dr. Williams encouraged facility providers to be more aggressive with

      their treatment and attention to HCV. (Id.) The facility providers responded that they were

      not comfortable managing the HCV treatment process, so Dr. Williams developed written

      workflow guidance. (Id.)

83.   The various versions of written HCV guidance that Dr. Williams has developed over time

      are not official TDOC “policy.” (Id.) They nevertheless set forth minimum expectations

      for the facility providers. (Id.)

84.   In 2014, Dr. Williams produced a written HCV guidance document titled, “Pre-Treatment

      HCV Program.” (Id. at 199.)

85.   In January 2016, Dr. Williams produced a document titled, “TDOC Chronic HCV

      Guidance: Recommendations for Testing, Managing, and Treating Hepatitis C” (“2016

      TDOC HCV Guidance”). (Doc. No. 198 (J. Stip.) at ⁋13.) The 2016 TDOC HCV

      Guidance replaced the 2014 document. (Doc. No. 250 (Tr. Day 1) at 199.)

86.   The primary purpose of the 2016 TDOC HCV Guidance was to educate facility providers

      on appropriate practices for monitoring and treating HCV-infected inmates. (CITE)

87.   The 2016 TDOC HCV Guidance marked the point at which TDOC transitioned from the

      use of interferon to the use of DAAs as a pharmaceutical intervention for HCV. (Id. at

      197.)

88.   In May 2019, Dr. Williams produced a document titled, “Evaluation and Management of

      Chronic Hepatitis C Virus (HCV) Infection (Tennessee Department of Correction Clinical

      Guidance)” (“2019 TDOC HCV Guidance”). (Doc. No. 198 (J. Stip.) at ⁋14.)

89.   The 2019 TDOC HCV Guidance replaced the 2016 TDOC HCV Guidance and is the most

      recent TDOC HCV guidance document. (Id.)



                                              17

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 17 of 77 PageID #: 4073
90.   The 2019 TDOC HCV Guidance applies to healthcare professionals in both TDOC-

      operated and privately-operated facilities. (Id. at ⁋15.) It provides controlling guidance

      for the evaluation, staging, tracking, and other interventions for the clinical care of HCV-

      infected inmate. (Id. at ⁋16.)

91.   In June 2019, Dr. Williams produced a TDOC HCV Workflow document that outlines

      TDOC practices with regard to the timing of HCV-related processes set forth in the 2019

      TDOC HCV Guidance. (J. Ex. 40.) Dr. Williams testified that the TDOC HCV Workflow

      is intended to ensure that HCV-infected inmates are appropriately and expeditiously

      considered for DAA treatment. (Doc. No. 250 (Tr. Day 2) at 270.)

92.   The 2019 TDOC HCV Guidance and TDOC HCV Workflow outline TDOC’s current

      practices with regard to HCV education, testing, evaluation, treatment, and monitoring.

      (See J. Ex. 38; J. Ex. 40.)

93.   Although he did not produce additional written guidance between 2016 and 2019, Dr.

      Williams was constantly improving and developing TDOC systems as new information,

      technology, and treatment options became available during that time. (Doc. No. 250 (Tr.

      Day 1) at 197-98.)

HCV Education

94.   All TDOC inmates, regardless of HCV status, receive educational information regarding

      HCV infection, including prevention and transmission, risk factors, testing, and medical

      management of HCV. (J. Ex. 38 at 5.)

95.   HCV-infected inmates receive additional instruction on the natural progression of HCV,

      treatment options, and specific measures to prevent transmission. (Id.) Before receiving

      DAA treatment, inmates are educated on the importance of adherence to treatment



                                              18

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 18 of 77 PageID #: 4074
      regimens, monitoring, and follow-up. (Id.) All known HCV-infected inmates are referred

      to the peer education program coordinator at their facility. (Id.)

96.   TDOC Policy 113.46 establishes an inmate peer education program to increase inmate

      awareness of risk factors and prevention measures for HCV and other communicable

      diseases. (P. Ex. 71.) Any inmate who meets certain educational, disciplinary, and security

      requirements is eligible to participate in the program as a peer educator. (Id. at 2-3.)

      Prospective peer educators undergo training with components on communicable disease

      education, HCV prevention, decision making skills, the dangers of high-risk behavior,

      support system development, and goal setting. (Id.) After successfully completing the

      training program, peer educators are certified to act as mentors for, and provide education

      to, other inmates under the guidance of facility staff. (Id.)

97.   The peer education program was modeled after a similar program in New Mexico that has

      been effective in promoting understanding and trust between inmates and medical

      providers. (Doc. No. 251 (Tr. Day 2) at 232.) The program is expected to increase inmate

      understanding of and confidence in the care they receive. The program is also expected to

      increase the number of inmates who participate in HCV testing. (Id.)

HCV Testing

98.   Under the 2019 TDOC HCV Guidance, all inmates are tested for HCV at intake unless

      they specifically decline. (J. Ex. 38 at 2.) This “opt-out” approach requires informed

      refusal of HCV testing rather than informed consent. (Id.) HCV testing is recommended

      to inmates with clinical conditions or risk factors associated with a higher prevalence of

      HCV infection both at intake and during periodic health visits. (Id. at 2-3.) Inmates may

      also request HCV testing at time. (Id. at 3.) Inmates who request HCV testing are not



                                               19

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 19 of 77 PageID #: 4075
       required to give any explanation or reveal unhealthy behavior in making the request. (Doc.

       No. 251 (Tr. Day 2) at 232.)

99.    Inmates receive counseling to ensure that their decisions related to HCV testing, education,

       and treatment are based on ordinary considerations of consent or refusal. (J. Ex. 38 at 3.)

       Inmates who refuse testing are not precluded from later requesting and receiving HCV

       testing. (Id.) Inmates who refuse testing at intake are counseled about and offered HCV

       testing periodic health visits. (Id.)

100.   In the past, TDOC utilized an opt-in approach at intake, in which HCV testing was

       recommended to inmates with clinical conditions and risk factors associated with a higher

       prevalence of HCV infection. (Doc. No. 251 (Tr. Day 2) at 199.)

101.   Prior to 2018, Dr. Williams implemented a more aggressive program under which all

       inmates were encouraged to undergo HCV testing at intake and during periodic health

       visits. (Id. at 165, 199-200.)

102.   Around 2016, Dr. Williams initiated discussions with the Tennessee Department of Health

       (“TDOH”) about a long-term plan for improving HCV-related care in TDOC facilities. (Id.

       at 200.) Part of that long-term plan was a transition from opt-in testing to opt-out testing

       at intake. (Id.) Dr. Williams carved intake testing out of TDOC’s contract with Centurion

       and worked with TDOH to implement opt-out testing at TDOC’s intake facilities. (Id.)

103.   TDOC implemented opt-out testing at its intake facilities in late 2018. (Id. at 125-26.)

104.   In the first five months of 2019, 2,044 of 2,048 individuals entering TDOC custody

       underwent HCV testing at intake. (D. Ex. 9.)

105.   TDOC does not, and cannot, require HCV testing of any competent inmate who refuses to

       consent. (Doc. No. 251 (Tr. Day 2) at 201.) All inmates with mental health issues that



                                               20

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 20 of 77 PageID #: 4076
       may inhibit their ability to provide informed consent to HCV testing are referred to

       behavioral health specialists for counseling. (Doc. No. 250 (Tr. Day 1) at 167.)

106.   Dr. Williams is currently working with TDOH to implement opt-out testing of the currently

       untested TDOC population. (Doc. No. 251 (Tr. Day 2) at 208.)

Evaluation of HCV-Infected Inmates

107.   Under the 2019 TDOC HCV Guidance, TDOC inmates undergo a baseline evaluation

       within two months of a blood test confirming an active HCV infection. (J. Ex. 38 at 4.)

108.   At a minimum, the baseline evaluation includes a targeted history and physical examination

       to collect information related to signs, symptoms, and other possible causes of liver disease,

       the likely date of infection, and any past HCV treatment. (Id.) Lab tests are also performed

       to collect information related to the presence of coinfections and comorbid conditions, viral

       load, HCV genotype, and treatment resistance. (Id.)

109.   The baseline evaluation includes blood tests to assess liver fibrosis unless the inmate is

       already known to have cirrhosis. (Id. at 5-6.) TDOC uses the results of APRI and

       FibroSure blood tests to assess fibrosis progression. (Id. at 6.)

110.   In 2018, at the direction of Dr. Williams and with support from Commissioner Parker,

       TDOC purchased two portable FibroScan devices at a cost of several hundred thousand

       dollars. (Doc. No. 251 (Tr. Day 2) at 183.) TDOC also hired two technicians to operate

       the FibroScan devices. (Id.)

111.   FibroScan testing is currently the most accurate noninvasive method of assessing liver

       fibrosis. (Id. at 233.) Both FibroScan devices are currently in use and technicians are in

       the process of scanning every HCV-infected inmate in all 14 facilities. (Id. at 236.)




                                                21

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 21 of 77 PageID #: 4077
112.   TDOC’s use of the FibroScan machines does not delay the administration of DAA

       treatment, however. (Doc. No. 250 (Tr. Day 1) at 131-32.) Dr. Williams explained that,

       while using advanced technology to gather the most accurate fibrosis data possible is

       useful, it is not necessary to making an informed treatment decision where other fibrosis

       assessment results are available. (Id. at 132.) Once the necessary information is collected,

       inmate medical records will be reviewed for potential DAA treatment even if FibroScan

       results have not been obtained. (Id.)

113.   Where fibrosis assessment results for a particular inmate are discordant (for example,

       where FibroSure indicates F3 and FibroScan indicates F2), the result indicating the highest

       degree of fibrosis is controlling. (J. Ex. 38 at 10.)

The TACHH

114.   The TDOC Advisory Committee on Viral Hepatitis and HIV Prevention and Treatment

       (“TACHH”) makes treatment determinations for HCV-infected inmates based on their

       medical presentations. (Doc. No. 198 (J. Stip.) at ⁋17.) The TACHH is a committee of

       healthcare professionals, including Dr. Williams, Dr. Wiley, an infectious disease

       specialist, a pharmacist, and others, that reviews medical records and makes patient-

       specific treatment decisions for HCV-infected inmates. (Id. at ⁋18; Doc. No. 251 (Tr. Day

       2) at 139, 141-42.)

115.   Dr. Williams formed the TACHH in 2015 to facilitate better inmate access to an infectious

       disease specialist qualified to make informed treatment decisions for HCV-infected

       inmates. (Id. at ⁋18; Doc. No. 251 (Tr. Day 2) at 145.)

116.   Dr. Williams explained that primary care physicians, like those in the various TDOC

       facilities, do not generally treat HCV; they refer their patients to an infectious disease



                                                 22

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 22 of 77 PageID #: 4078
       specialist. (Id. at 144.) When Dr. Williams directed facility providers to be more

       aggressive with HCV treatment, they responded that they were not comfortable

       undertaking that task. (Doc. No. 250 (Tr. Day 1) at 194.) By creating the TACHH, Dr.

       Williams facilitated and ensured that appropriate treatment determinations are made,

       including pharmaceutical intervention with DAA treatment where needed. (Doc. No. 251

       (Tr. Day 2) at 145.)

117.   The TACHH meets at least once each month to review medical records of referred inmates

       and make treatment recommendations. (Id. at 142.) More recently, the TACHH has started

       meeting twice a month. (Id.)

118.   TACHH review begins with the collection of the clinical information necessary to make a

       treatment decision. (Id. at 132.)

119.   TACHH Coordinator is a full-time position dedicated to collecting the medical records of

       each referred inmate and reviewing them for completeness. (Id. at 244.) If the inmate’s

       medical records contain all of the information needed to determine the need for

       pharmaceutical intervention, the TACHH Coordinator places the inmate on the agenda for

       the upcoming TACHH meeting. (Id.) If the medical records are incomplete, the TACHH

       Coordinator works with the facility provider to identify and obtain the necessary

       information. (Id. at 243-44.)

120.   The TACHH reviews and discusses each inmate on its agenda individually without giving

       any consideration to patient identifying information, disciplinary record, or basis for

       incarceration. (J. Ex. 38 at 10.)

121.   While no HCV-infected inmate is permanently denied DAA treatment, inmates with a

       demonstrated risk for complications or disease progression are prioritized for DAA



                                              23

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 23 of 77 PageID #: 4079
       treatment. (See id. at 9.) The highest priority inmates are those with evidence of advanced

       fibrosis (F3) or cirrhosis (F4), HIV or HBV coinfection, or other comorbid conditions that

       may increase the risk of developing ESLD. (Id.) Intermediate priority is assigned to

       inmates with moderate fibrosis (F2) or chronic kidney disease. (Id.) Inmates with HCV

       genotype 3 are also prioritized due to the aggressive fibrosis progression associated with

       HCV genotype 3. (Doc. No. 251 (Tr. Day 2) at 259.)

122.   The TACHH does not consider alcohol use or other disciplinary infractions as factor in

       determining whether to recommend DAA treatment. (See J. Ex. 38 at 10.)

123.   There are, however, legitimate medical reasons not to start immediate DAA treatment in

       some individuals who satisfy the foregoing priority criteria. Patients who are coinfected

       with HIV and HBV must be treated for those conditions prior to starting DAA treatment

       for HCV. (Doc. No. 251 (Tr. Day 2) at 33.) Similarly, Dr. Williams testified that patients

       who take other medications that have significant drug interactions with any component of

       the DAA treatment regimen, and which cannot be mitigated by cessation or by using

       alternative medications, should not be started on DAA treatment. (Id. at 204.)

124.   In correctional settings, HCV-infected individuals who do not have sufficient time

       remaining on their sentence to complete a full course of DAA treatment should not be

       started on DAA treatment. (Id. at 206.) Doing so would be clinically irresponsible, as it

       would expose the patient to the risk of developing resistance to DAA treatment by failure

       to complete the entire course of treatment. (Id.)

125.   TDOC case managers assist inmates who have insufficient time remaining in custody to

       complete DAA treatment in completing applications for TennCare, Medicare, Veterans

       Affairs benefits and in connecting with outside medical providers after release. (Id.)



                                               24

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 24 of 77 PageID #: 4080
126.   Dr. Williams has implemented systems to ensure that inmates recommended for DAA

       treatment by the TACHH receive that intervention promptly. (J. Ex. 40 at 3.) Within seven

       business days of each TACHH meeting, the TACHH Coordinator completes the meeting

       minutes, prepares consultation reports based on the TACHH recommendations, and sends

       those reports to the providers and infection control nurses at each TDOC facility. (Id.)

       Within three business days of receiving the consultation report, the facility provider must

       write an order based on the TACHH’s recommendation. (Id.) Within five business days

       of receiving the consultation report, infection control nurse must follow up to ensure that

       orders have been written and processed. (Id.) Within ten business days after the order is

       written, the infection control nurse must follow up to verify that medication has started and

       to report any delays. (Id.) After DAAs are administered to the inmate, the infection control

       nurse sends digital copies of medication administration records to the TDOC Director of

       Pharmacy each month and logs all relevant events in the patient’s medical record. (Id.)

Prioritization

127.   Dr. Williams testified that TDOC’s approach of prioritizing the most advanced HCV-

       infected inmates is consistent with the principles of responsible medical practice. (Doc.

       No. 251 (Tr. Day 2) at 260.) Dr. Wiley similarly testified that treatment is generally always

       prioritized according to the severity of the condition. (Doc. No. 250 (Tr. Day 1) at 145.)

128.   The prioritization criteria set forth in the 2019 TDOC HCV Guidance is consistent with the

       most recent Federal Board of Prisons (“FBOP”) HCV Guidance. (Compare J. Ex. 38 at 9-

       10 with P. Ex. 11 at 8-9.) The current FBOP HCV Guidance states:

                 All sentenced inmates with chronic HCV infection are eligible for
                 consideration of treatment.  Certain cases are at higher risk for
                 complications or disease progression and may require more urgent
                 consideration for treatment. The BOP has established PRIORITY

                                                25

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 25 of 77 PageID #: 4081
              CRITERIA to ensure that inmates with the greatest need are identified and
              treated first. Additional criteria for treatment have also been established.

       (P. Ex. 11 at 8.) It classifies inmates with evidence of F3 or F4 fibrosis, and inmates with

       other comorbid conditions as “HIGH PRIORITY FOR TREATMENT.” (Id. at 8.) It

       classifies inmates with F2 fibrosis and HIV or HBV coinfection as “INTERMEDIATE

       PRIORITY FOR TREATMENT.” (Id. at 8-9.)

129.   Asked whether the FBOP HCV Guidance was similar to TDOC’s approach, Dr. Williams

       testified, “That is exactly what we do.”

130.   The prioritization criteria set forth in the 2019 TDOC HCV Guidance is also consistent

       with the AASLD Guideline that Plaintiffs’ expert relied on his report, which states, “Where

       such [resource] limitations exist, prioritization of immediate treatment for those listed in

       Tables 3 and 4 is recommended, including patients with progressive liver disease (Metavir

       stage F3 or F4)[.]” (P. Ex. 8 (Doc. No. 204-1) at 62.)

HCV Monitoring

131.   All HCV-infected inmates, acute and chronic, are enrolled in the facility’s chronic care

       clinic and evaluated at regular intervals at least every six months. (J. Ex. 38 at 13; J. Ex.

       40 at 1.) Chronic care visits for all HCV-infected inmates include focused lab monitoring

       of fibrosis progression (by APRI, FibroSure, FibroScan, or some combination of those), a

       physical examination, and HCV-specific patient education. (Ex. 38 at 13.) Chronic care

       visits inmates with advanced fibrosis (F3) or cirrhosis (F4) also include an ultrasound to

       screen for HCC. (Id.)

132.   During DAA treatment, inmates are evaluated at regular intervals to assess adherence to

       treatment regimen and to check for drug interactions or other adverse reactions. (Id. at 12.)




                                                  26

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 26 of 77 PageID #: 4082
       Certain blood tests and other evaluations are performed at regular intervals set forth in the

       2019 TDOC HCV Guidance. (Id.)

133.   After DAA treatment, inmates undergo an HCV-RNA viral load assessment at 12 weeks

       to determine whether the inmate has achieved SVR. (Id. at 12-13.) Failure to achieve SVR

       may be due to reinfection or treatment failure. (Id.) HCV-infected inmates are not

       precluded from receiving further DAA treatment, regardless of treatment history. (Id.)

       Inmates with an active HCV infection following DAA treatment undergo new baseline labs

       and fibrosis assessment for referral to the TACHH. (Id.)

134.   Dr. Wiley testified regarding a specific inmate who failed to achieve SVR following DAA

       treatment. (Doc. No. 250 (Tr. Day 1) at 161.) He explained that it did not matter whether

       the continued presence of HCV RNA in the inmate’s blood was due to reinfection or

       treatment failure because the outcome would be the same. (Id.) The inmate was referred

       to the TACHH and placed on a different DAA treatment regimen. (Id.) The inmate

       achieved SVR following the second course of DAA treatment. (Id.)

135.   Inmates without advanced fibrosis, cirrhosis, or other significant comorbidities who

       achieve SVR following DAA treatment may discharged from the chronic care clinic. (J.

       Ex. 40 at 4.) All other inmates who complete DAA treatment remain in the chronic clinic.

       (Id.)

Funding

136.   The TACHH does not consider cost in determining whether an inmate should receive DAA

       treatment. As Dr. Wiley testified, the TACHH has never discussed resources in a meeting.

       (Doc. No. 250 (Tr. Day 1) at 161.)




                                                27

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 27 of 77 PageID #: 4083
137.   However, Dr. Williams has a responsibility to make treatment decisions that are both

       efficient and effective in order to extend TDOC’s limited resources as far as possible.

       (Doc. No. 251 (Tr. Day 2) at 222.) He explained that, for example, Epclusa is a pan-

       genotypic DAA that can be used to treat multiple HCV genotypes. (Id.) But Zepatier is

       equally effective in treating HCV genotype 1 and costs significantly less than Epclusa.

       (Id.) By using Zepatier to treat HCV genotype 1, TDOC ensures that its finite resources

       are used efficiently to provide care to the most inmates possible. (Id.)

138.   TDOC, at the direction of Dr. Williams, started a state-owned pharmacy to access better

       DAA pricing. (Id. at 221-22.) Dr. Williams enrolled TDOC’s pharmacy in the Minnesota

       Multistate Contracting Alliance, which is an affiliation of states entities that negotiates

       better prices with pharmaceutical companies. (Id. at 221-22.)

139.   In fiscal year 2016-17, the General Assembly allocated $600,000 in recurring funds to

       TDOC for the purchase of DAAs. (Doc. No. 251 (Tr. Day 2) at 229; Def. Ex. 22 at 6.) In

       fiscal year 2017-18, the General Assembly allocated an additional $2 million in recurring

       funds to TDOC for the purchase of DAAs. (Doc. No. 251 (Tr. Day 2) at 229; Def. Ex. 22

       at 4.) The General Assembly also allocated an additional $2 million in recurring funds to

       TDOC for the purchase of DAAs in fiscal year 2019-20. (Doc. No. 251 (Tr. Day 2) at 229;

       Def. Ex. 22 at 2.)

140.   Those funds, totaling $4,600,000, are allocated to TDOC on a recurring basis, meaning that

       they remain in the TDOC budget in subsequent fiscal years unless they are removed by the

       General Assembly. (Doc. No. 250 (Tr. Day 1) at 55-56.)




                                                28

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 28 of 77 PageID #: 4084
141.   Centurion is by contract required to provide TDOC with matching funds for the purchase

       of DAAs up to $2 million annually. (Doc. No. 251 (Tr. Day 2) at 229; see also Def. Ex.

       23 at 28.)

142.   TDOC has always used all of the funds budgeted for the purchase of DAAs. (Doc. No.

       251 (Tr. Day 2) at 230.) In fact, TDOC has exceeded its budget for the purchase of DAAs

       in past years. (Id.)

143.   In April 2019, the General Assembly approved a $24,678,700 one-time budget allocation

       for TDOC’s purchase of DAAs. (Id. at 228-29; J. Ex. 41 at 96.) Those funds are not

       recurring but are allocated in addition to the recurring funds TDOC receives for the

       purchase of DAAs. (Doc. No. 251 (Tr. Day 2) at 228-29; see also Def. Ex. 41 at 96).

144.   The foregoing demonstrates that, at the start of fiscal year 2019-20, TDOC has a total of

       $31,278,700 on hand to be used for the purchase of DAAs. (Doc. No. 251 (Tr. Day 2) at

       230.) Dr. Williams testified that TDOC intends to spend those funds exclusively on the

       purchase of DAAs. (Id.)

Individual Inmate Experiences

145.   Plaintiffs presented the testimony of seven TDOC inmates who either have or have had

       HCV while incarcerated. None of the inmates have any medical education or training.

       (Doc. No. 252 (Tr. Day 3) at 27, 49, 71, 100, 124, 144, 171.) The inmates’ testimony as to

       their personal experiences demonstrates that TDOC’s practices are consistent with the 2019

       TDOC HCV Guidance.

146.   Russell Davis testified that he was diagnosed with HCV while in TDOC custody. (Id. at

       7.) In December 2017, FibroSure test results for Mr. Davis indicated cirrhosis for the first

       time. (Id. at 22.) The TACHH recommended Mr. Davis for DAA treatment in March



                                               29

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 29 of 77 PageID #: 4085
       2018. (Id. at 33.) He subsequently achieved SVR following DAA treatment. (Id. at 33-

       34.)

147.   Samuel Hensley testified that he was diagnosed with HCV at intake. (Id. at 41.) In addition

       to HCV, Mr. Hensley has a host of medical issues, including gallstones. (Id. at 49, 55.) In

       April 2018, FibroSure test results for Mr. Hensley indicated cirrhosis for the first time. (Id.

       at 53.) The TACHH recommended Mr. Hensley for DAA treatment in May 2019. (Id. at

       53-54.) He subsequently achieved SVR following DAA treatment. (Id. at 55.)

148.   Scott Spangler testified that he was diagnosed with HCV in March or April 2018 while in

       TDOC custody. (Id. at 59.) FibroSure test results for Mr. Spangler indicated cirrhosis at

       that time. Additionally, May 2017 ultrasound test results for Mr. Spangler indicate

       thickening of gallbladder wall. (Id. at 72.) In August 2018, the TACHH reviewed Mr.

       Spangler’s medical records and recommended that his acute issue be addressed prior to

       starting DAA treatment for HCV. (Id. at 73.) May 2019 ultrasound results for Mr.

       Spangler indicate no thickening of the gallbladder wall is present. (Id. at 74-75.) Mr.

       Spangler has been placed on the agenda for an upcoming TACHH meeting. (Doc. No. 251

       (Tr. Day 2) at 255.)

149.   Gregory Atkins testified that he was diagnosed with HCV before entering TDOC custody.

       (Doc. No. 252 (Tr. Day 3) at 78-79.) He did not seek treatment for HCV before coming

       into TDOC custody. Although “Compensated” is marked on a progress report for Mr.

       Atkins from June 2013, APRI test results from that time do not indicate advanced fibrosis

       or cirrhosis. (P. Ex. 36 at Bledsoe 000903.) In September 2018, Mr. Atkins refused

       FibroSure testing. (Doc. No. 252 (Tr. Day 3) at 106.) In December 2018, FibroSure test

       results for Mr. Atkins indicated cirrhosis for the first time. (Id. at 95, 107.) Mr. Atkins has



                                                 30

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 30 of 77 PageID #: 4086
       been placed on the agenda for an upcoming TACHH meeting. (Doc. No. 251 (Tr. Day 2)

       at 255.)

150.   Kevin Profitt testified that he was diagnosed with HCV and HBV coinfection at intake in

       August 2017. (Doc. No. 252 (Tr. Day 3) at 115.) In May 2018, the TACHH reviewed Mr.

       Proffitt’s medical records and recommended that he undergo HBV treatment prior starting

       DAA treatment for HCV with Epclusa. (J. Ex. 26 at 4.) Mr. Proffitt has undergone HBV

       treatment and has cleared HCV without DAA treatment. (Id. at 115.) That is, Mr. Proffitt

       no longer has HCV. (Id.)

151.   Thomas Rollins testified that he failed to achieve SVR with interferon treatment before

       coming into TDOC custody. (Id. at 130-31.) Mr. Rollins does not have any fibrosis test

       results indicating advanced fibrosis or cirrhosis. (Id. at 150-51.) June 2019 FibroScan test

       results indicate Mr. Rollins has F1-F2 fibrosis. (D. Ex. 13.) Mr. Rollins testified that he

       cannot take medication for hip pain until he receives treatment for HCV. (Doc. No. 252

       (Tr. Day 3) at 134.) Dr. Williams testified, however, that HCV-infected individuals can

       take any pain medication that does not excessively stress the liver. (Doc. No. 251 (Tr. Day

       2) at 198.) On cross-examination, Mr. Rollins acknowledged that he cannot take narcotic

       pain medication because he is a recovering drug addict. (Doc. No. 252 (Tr. Day 3) at 148.)

152.   Christopher Gooch testified that he was diagnosed with HCV at intake in 2016. (Id. at

       157.) Mr. Gooch stated that he was never tested for HCV before entering TDOC custody

       and does not know how long he was infected before that time. (Id. at 172.) FibroScan test

       results for Mr. Gooch indicated F2 fibrosis in December 2018. (Id. at 165, 173.) In May

       2018, FibroScan test results for Mr. Gooch indicated F3 fibrosis. (Id. at 174.) Mr. Gooch




                                               31

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 31 of 77 PageID #: 4087
       testified that he filled out an HCV pretreatment packet for referral to the TACHH in May

       or June 2019. (Id.)

153.   Six of the seven inmates testified that they underwent testing and evaluation at regular

       chronic care clinic visits during the time of their HCV infection. (Id. at 28, 42, 81, 115,

       144-46, 158.) Mr. Spangler testified that he has never been enrolled in the chronic care

       clinic for HCV. (Id. at 67.) Mr. Spangler’s medical records contain chronic care clinic

       records from 2019. (Pl. Ex. 44 at Spangler 00002.)

154.   None of the inmates testified that they were hesitant to fill out TDOC’s treatment consent

       form as part of their HCV pretreatment packet for referral to the TACHH. (See Doc. No.

       252 (Tr. Day 3) at 15, 16, 29, 44, 62, 75, 96, 174.)

155.   Dr. Williams testified that information concerning inmate grievances and litigation is not

       disclosed to other members of the TACHH to ensure that DAA treatment decisions are fair

       and based solely on medical considerations.      (Doc. No. 251 (Tr. Day 2) at 198.) Dr.

       Williams stated that he did not direct the TACHH Coordinator to place Mr. Spangler or

       Mr. Atkins on the agenda for upcoming TACHH meetings. (Id.)

Outlook

156.   There are approximately 4,700 known HCV-infected inmates in TDOC custody. (Doc.

       No. 198 (J. Stip.) at ⁋21.)

157.   While TDOC has had more limited funding for the purchase of DAAs in the past, Dr.

       Williams has worked to identify additional resources and expand the systems for delivery

       of care. (Doc. No. 251 (Tr. Day 2) at 167.) As a result, the number of inmates

       recommended by the TACHH for DAA treatment has increased each year. (See Def. Ex.

       8.) In fiscal year 2017-18, the TACHH recommended 180 HCV-infected inmates for DAA



                                                32

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 32 of 77 PageID #: 4088
       treatment. (Id.) In the first 11 months of fiscal year 2018-19 (July 2018 through May

       2019), the TACHH recommended 242 HCV-infected inmates for DAA treatment. (Id.)

158.   Dr. Williams testified that, at current pricing, it would cost approximately $20,400,000 to

       purchase DAAs for all of the known HCV-infected inmates with moderate fibrosis (F2),

       advanced fibrosis (F3), and cirrhosis (F4). (Doc. No. 251 (Tr. Day 2) at 217.)

159.   In advance of the dramatically increased funding TDOC received in 2019, Dr. Williams

       further modified delivery of care systems outlined in the 2019 TDOC HCV Guidance to

       ensure the proportionate expansion of treatment access by implementation of an online

       resource known as HepCOR. (Id. at 237; see also J. Ex. 39.)

160.   In the past, TDOC used paper records and excel spreadsheets to log clinical information

       for HCV-infected inmates. (Doc. No. 251 (Tr. Day 2) at 237.) Those methods of

       recordkeeping resulted in a more burdensome process of collecting necessary patient

       information from various sources and consolidating it for presentation to the TACHH than

       exists currently. (Id.)

161.   Dr. Williams directed Centurion to develop an online recordkeeping system that could be

       updated and accessed remotely in real time. (Id.)

162.   The resulting HepCOR system went online in June 2019. (Id. at 134.) Using HepCOR,

       providers at all points in the delivery of care system can log HCV-related patient

       information online. (Id. at 237-40.) TDOC administrators, facility providers, and the

       TACHH can then access that information online. (Id.)

163.   Streamlining the process of collecting and consolidating necessary patient information in

       this manner enables Dr. Williams and those under his supervision to track HCV in the

       TDOC population more effectively. (Id.) It also enables the TACHH to review the medical



                                               33

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 33 of 77 PageID #: 4089
       profiles of more HCV-infected inmates at each meeting. (Id. at 134.) Dr. Williams expects

       the TACHH to consider as many as 80 inmates per meeting for possible DAA treatment

       going forward. (Id. at 140.)

164.   In addition to considering more inmates at each meeting, Dr. Williams modified TACHH

       operations such that more meetings take place. (Id. at 244.) In 2019, the TACHH started

       conducting two meetings per month. (Id. at 242.) In one meeting, the TACHH meets

       without its infectious disease specialist to review the records of inmates with lower stages

       of fibrosis (F0 to F2). (Id. at 244.) If records for any of those inmates indicates that DAA

       treatment may be appropriate, the inmate is placed on the agenda for the full TACHH

       meeting. (Id. at 252.) In the other meeting, the full TACHH, including the infectious

       disease specialist, reviews the records of inmates with advanced fibrosis (F3) and cirrhosis

       (F4) or other complicating factors to make specific treatment recommendations. (Id.) Dr.

       Williams plans to engage a second infectious disease specialist, which would enable the

       full TACHH to conduct two meetings and review the records of approximately 160 inmates

       each month. (Id. at 244.)

165.   Dr. Williams’ consistent, long-term efforts to increase the efficiency of systems for the

       delivery of care, in combination with significantly increased legislative funding for the

       purchase of DAAs that TDOC received in 2019, ensure that all HCV-infected inmates who

       have a serious medical need for DAA treatment will receive it.




                                               34

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 34 of 77 PageID #: 4090
                                  Plaintiffs’ Expert Witness

Dr. Zhi Q. Yao

166.   Dr. Zhi Q. Yao is an infectious disease specialist and Director of the Hepatitis

       (HCV/HBV/HIV) Program at the James H. Quillen VA Medical Center in Johnson City,

       Tennessee where he oversees the care of veterans infected with HCV, HBV, and HIV. (P.

       Ex. 8 (Doc. No. 204-1) at 1.) He holds the position of Distinguished Professor in the

       Department of Internal Medicine, Division of Infectious Diseases at East Tennessee State

       University (“ETSU”). (Id.) He serves as Director of the ETSU Center of Excellence for

       HIV. (Id.) He has an M.D. and a Ph.D. in infectious diseases from Fourth Military Medical

       University in China. (Id. at 24.) He has completed postdoctoral training in hepatology at

       the University of Leuven in Belgium, in virology at City of Hope National Medical Center

       in California, and in immunology at the University of Virginia. (Id.)

167.   Dr. Yao has more than 30 years of experience in the diagnosis and treatment of various

       infectious diseases. (Id. at 1.) His career has focused on the research and treatment of

       HCV, HBV, and HIV. (Id.) He is a member of AASLD and IDSA and serves as site

       director of multi-center clinical trials sponsored by Gilead Sciences, Inc. to study DAA

       treatment of HCV-infected patients. (Id.) He serves as principal investigator and project

       director of multiple National Institutes of Health and VA-funded research grants primarily

       focusing on HCV and HIV. (Id.) He is board certified in internal medicine and infectious

       disease by the American Board of Internal Medicine. (Id.) He is licensed to practice

       medicine in Tennessee. (Id.)

168.   Dr. Yao does not have any experience practicing medicine in correctional settings or as the

       administrator of a health care system. (See generally P. Ex. 8 (Doc. No. 204-1)).



                                               35

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 35 of 77 PageID #: 4091
169.   Defendants do not object to Dr. Yao’s qualifications as an expert by knowledge, skill,

       experience, training, or education pursuant to Fed. R. Civ. P. 702. (Doc. No. 219 at ⁋5.)

170.   Dr. Yao’s testimony focused on the natural pathology of HCV infection and the AASLD

       Guideline recommendation of universal DAA treatment. (See Doc. No. 251 (Tr. Day 2) at

       9-55.)

171.   Dr. Yao testified that DAA treatment of all HCV-infected patients without regard to

       fibrosis progression is the current standard of care recommended by the AASLD

       Guidelines. (Id. at 27.) He stated that other organizations, some state Medicaid programs,

       and some private insurance companies have started “to accept this recommendation as the

       gold standard of care.” (Id.)

172.   When asked by the Court whether he was aware of any standard of care other than universal

       DAA treatment, Dr. Yao responded, “Standard of care means the best practice. Right?

       You use DAAs.” (Id. at 121.)

173.   Dr. Yao acknowledged that the AASLD Guidance initially recommended prioritizing F3

       and F4 patients for DAA treatment due to the limited availability of resources. (Id. at 29-

       30.)

174.   He stated that the VA also recommended prioritizing F3 and F4 patients for DAA treatment

       before receiving increased funding from Congress. (Id. at 95-96.) He explained that, in

       the past, the military used an “air gun” vaccination approach in which multiple individuals

       were vaccinated using the same needle. (Id. at 96.) While the FDA has banned that

       procedure, many veterans are infected by HCV as a result of it. (Id.) Dr. Yao testified that

       the veterans testified before Congress, and Congress subsequently decided to allocate

       funding sufficient to provide universal DAA treatment for veterans. (Id.)



                                               36

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 36 of 77 PageID #: 4092
175.   Asked on direct examination whether prioritizing patients for DAA treatment was ever

       appropriate, Dr. Yao responded in part, “I feel, if it’s because of limited resources or

       staffing, it’s understandable.” (Id. at 47.) He added, “If you do not have enough money,

       you need to request it. If you do not have enough staff, you need to say that.” (Id.)

176.   Dr. Yao treats 400 to 600 HCV-infected patients per year with the help of an assistant and

       that he regularly prescribes DAA treatment to them. (Id. at 9.) Patients are referred to him

       have already been diagnosed with HCV. (Id. at 16.) He does not choose which HCV-

       infected patients he evaluates for treatment. (See id.)

177.   When date of a patient’s HCV infection is unknown, Dr. Yao waits six months to see if the

       infection resolves during the acute phase.      (Id. at 50-51.)   Thereafter, he generally

       prescribes the pan-genotypic DAAs to his patients. (Id. at 47.) Dr. Yao did not testify that

       he is responsible for ensuring that the DAAs he prescribes are actually administered to his

       patients.

178.   Dr. Yao testified that, in his opinion, HCV should be treated the “exact same way as HIV.”

       (Id. at 47.)

179.   Dr. Yao acknowledged that it is not appropriate to start DAA treatment immediately in

       every HCV-infected patient. (See id. at 33.) For example, in coinfected patients, HIV

       must be treated first, then HBV, then HCV. (Id.)

180.   Dr. Yao testified that 25-30% of the HCV-infected patients in his practice are coinfected

       with HBV or HIV and that those patients are “a priority for treatment.” (Id.)

181.   Dr. Yao stated that it usually takes 20 to 30 years for an HCV-infected patient to progress

       from infection to cirrhosis, but HCV-infected patients who are coinfected with HBV or

       HIV may develop cirrhosis or liver cancer in less than 10 years. (Id.)



                                                37

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 37 of 77 PageID #: 4093
182.   Dr. Yao stated that cost and staffing are major limitations to providing DAA treatment in

       patients with low stages of fibrosis. (Id. at 29.) He testified, however, that he believes

       early DAA treatment is cost-effective when compared to the cost of treating a patient who

       develops liver cancer. (Id.)

183.   Dr. Yao reviewed the 2016 TDOC HCV Guidance and 2019 TDOC HCV Guidance in

       preparation for trial.   (Id. at 41.)   He described the 2019 version as a “significant

       improvement” from the 2016 version. (Id. at 42.)

184.   Despite stating, “Some of the providers in our TDOC system, I even don’t know whether

       they [are] competent to treat hep C,” Dr. Yao criticized TDOC’s practice of requiring

       facility providers to refer patients to the TACHH for treatment decisions. (Id. at 43-44.)

185.   Dr. Yao explained that actually seeing a patient before prescribing medication to the patient

       is “a basic tradition and relationship.” (Id. at 44.) When asked what further information

       would be gained from a face-to-face consultation, however, he simply stated that doctors

       treat patients, not numbers. (Id. at 45.)

186.   Dr. Yao’s cross examination centered on the quality of evidence underlying the AASLD

       Guideline’s treatment recommendations. (See id. at 55-100.)

187.   Dr. Yao indicated that the AASLD Guidelines purport to be evidence-based. (Id. at 61-62,

       93.)

188.   Defendants’ Exhibit 20, titled, “Levels of Evidence Pyramid,” is a graphic diagram

       commonly used to demonstrate the relative quality of different types of medical evidence.

       (See Def. Ex. 20.) The Evidence Pyramid depicts five levels of evidence, “Level 1” being

       the most reliable, and “Level 5” being the least reliable. (See id.) It reflects that Level 1

       evidence is systematic reviews and randomized control trials; Level 2 is cohort studies;



                                                   38

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 38 of 77 PageID #: 4094
       Level 3 is case-controlled studies; Level 4 is case series; and Level 5 is case-based

       reasoning or expert opinion. (See id.)

189.   Dr. Yao acknowledged that the Evidence Pyramid is commonly used in medical textbooks

       and confirmed that he has seen it on “multiple occasions, many times.” (Doc. No. 251 (Tr.

       Day 2) at 62-63.) Dr. Yao stated that he agrees with the Evidence Pyramid’s stratification

       of the levels of evidence from a scientific perspective. (Id. at 63.)

190.   Dr. Yao agrees that randomized trials and systematic reviews of randomized trials are the

       most reliable forms of evidence. (Id. at 57.)

191.   When asked whether the AASLD Guideline’s recommendations are based on evidence

       from randomized controlled trials, Dr. Yao stated, “They have multiple trials from multiple

       centers. The FDA approved those medications. They are not based on nothing.” (Id. at

       67.)

192.   Dr. Yao nevertheless acknowledged many of the studies cited in the AASLD Guideline

       (and on which he relies) to support treatment recommendation are studies of interferon

       treatment. (Id. at 68.)

193.   The AASLD Guideline cites a study by Garcia-Bengoechea to support the statement,

       “Patients in whom SVR is achieved have HCV antibodies but no longer have HCV RNA

       in the liver tissue.” (Id. at 79.) The Garcia-Bengoechea study observed patients following

       interferon treatment and concluded, “After four years of sustained response, eight of ten

       participants lost HCV RNA from [peripheral blood mononuclear cells].” (Id. at 81.)

194.   When asked whether that conclusion meant that two of the ten study participants did not

       lose HCV RNA in their peripheral blood mononuclear cells, Dr. Yao stated that interferon

       studies are not reliable evidence as to the effects of DAA treatment. (Id. at 81-82.)



                                                39

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 39 of 77 PageID #: 4095
195.   Dr. Yao acknowledged that 15 of 19 similar studies attached to Dr. Ronald L. Koretz’s

       expert witness report (Def. Ex. 17 (Doc. No. 199-2.)) found at least one patient with HCV

       RNA in the peripheral blood mononuclear cells after achieving SVR. (Doc. No. 251 (Tr.

       Day 2) at 83.) Again, however, he stated that interferon studies are not reliable evidence

       as to the effects of DAA treatment. (Id. at 83-84)

196.   When asked whether the studies discussed above indicated that the AASLD Guideline,

       which pertains only to DAA treatment, was wrong, Dr. Yao responded, “I don’t think so.

       The guideline I think is correct.” (Id. at 84.)

197.   The HALT-C study was a five-year randomized trial in which one group of HCV patients

       received interferon treatment and one group HCV patients did not. (Doc. No. 253 (Tr. Day

       4) at 24-25.)

198.   Dr. Yao was read a portion of the AASLD Guideline that states, “In the HALT-C study,

       patients with advanced fibrosis secondary to HCV infection who achieved SVR, compared

       with patients with similarly advanced liver fibrosis who did not achieve SVR, have

       decreased need for liver transplantation . . . decreased development of liver-related

       morbidity and mortality, and decreased HCC.” (Doc. No. 251 (Tr. Day 2) at 92.)

199.   Dr. Yao confirmed that the quoted passage was read correctly. (Id.) He then, without

       prompting, clarified that his opinion was based not only on the AASLD Guideline, but on

       other literature, his experience in practice, and his expert opinion. (Id. at 92-93.)

200.   When asked about the results of the HALT-C study, Dr. Yao acknowledged that more

       patients in the randomized group who received treatment died that those in the group that

       did not. (Id. at 94.) Again, however, he expressed that interferon studies are not reliable

       evidence as to the effects of DAA treatment. (Id.)



                                                 40

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 40 of 77 PageID #: 4096
201.   Despite repeatedly discounting the use of interferon treatment studies as evidence of the

       effects of DAA treatment, Dr. Yao defended their use for that purpose in the AASLD

       Guidance stating, “[T]his is a rapid progressing area and AASLD references [these studies]

       because they don’t have a trial on the long-term effect of using DAAs yet, so they have no

       choice but to reference this.” (Id.)

202.   In his pre-trial deposition, Dr. Yao stated that he would submit a supplemental report to

       provide new studies that show the benefits of DAA treatment. (See id. at 68.) On June 12,

       2019, Dr. Yao submitted a supplemental report with attachments reflecting the results of

       PubMed searches related to the risks and benefits of DAA treatment. (See Pl. Ex. 9 (Doc.

       No. 204-2)).

203.   Dr. Yao acknowledged that many of the studies included in those search results were not

       relevant to the effects of DAA treatment. (Id. at 73-76.)

204.   One study cited by Dr. Yao that is relevant, however, is a systematic review of randomized

       trials published in the Cochrane Database and titled, “Directing-Acting Antivirals for

       Chronic Hepatitis C” (“Cochrane Systematic Review”). (See Pl. Ex. 9 (Doc. No. 204-2)

       at 9, 10.)

205.   The Cochrane study concluded that systematic review of randomized trials could not find

       any benefit on morbidity or mortality from the use of DAAs to treat HCV. (Doc. No. 251

       (Tr. Day 2) at 71-72; see also (Doc. No. 253 (Tr. Day 4) at 41.)

206.   When asked about the Cochrane study, Dr. Yao responded, “So every paper, the people

       draft the manuscript, they have their expert opinion. So, in terms of long-term [morbidity

       and] mortality, that’s his opinion. And like we said, DAAs [are] still new. [We] still need

       longer time to observe the long-term effect.” (Doc. No. 251 (Tr. Day 2) at 72.)



                                               41

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 41 of 77 PageID #: 4097
207.   When asked why he would support his opinion that DAA treatment is beneficial with a

       study concluding that systematic review of randomized trials could not find any clinical

       benefit, Dr. Yao acknowledged a difference of opinion in the medical community. (Id.)

       He stated that it was his intent to provide medical literature supporting both views, not just

       that which supported his views. (Id. at 74.)

208.   Finally, Dr. Yao was asked about financial conflicts of interest that may have influenced

       the AASLD Guideline recommendations. (Id. at 90.) He testified that pharmaceutical

       industry funding of medical research is a common practice. (Id. at 91.) He explained that,

       in his opinion, industry funding – whether paid directly to a researcher or to an institution

       – pays for the researcher’s time and effort, not their opinions. (Id. at 91-92.)

                                 Defendants’ Expert Witnesses

Dr. Martha Gerrity

209.   Dr. Martha Gerrity is a Professor of Medicine in the Department of Medicine, Division of

       General Medicine and Geriatrics, at Oregon Health and Sciences University (“OHSU”).

       (Def. Ex. 16 (Doc. No. 199-1) at 1.) She has held a faculty position at OHSU and has been

       a staff physician at VA Portland Health Care System since 1993. (Id.) She has a B.S. in

       Medical Science and M.D. from Northwestern University. (Id.) She has an M.P.H. in

       Epidemiology and a Ph.D. in Education from the University of North Carolina at Chapel

       Hill. (Id.)

210.   Dr. Gerrity has a lengthy resume of professional experience, honors, grants, and

       publications indicative of accomplishment and expertise in internal medicine and evidence-

       based medicine. (See id.) She is board certified in internal medicine by the American




                                                42

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 42 of 77 PageID #: 4098
       Board of Internal Medicine. (Doc. No. 252 (Tr. Day 3) at 219.) She is licensed to practice

       medicine in Oregon. (Id. at 186.)

211.   Dr. Gerrity currently divides her time between the VA Portland, the Center for Evidence-

       Based Policy at OHSU, and the Scientific Resource Center for the Agency for Healthcare

       Research and Qualify Evidence-Based Practice Center Program. (Id. at 185.) She has

       expertise and training in clinical epidemiology, clinical research methods, and education.

       (Id.) Her work as a clinician, researcher, and educator is focused on improving patient care

       through understanding and using the best available research evidence in health care

       decision making. (Id.) She seeks to translate and teach basic principles of clinical research

       design and epidemiology to clinicians, patients, and policymakers to help them understand

       the strength or quality of research evidence and its role in their decision making. (Id. at

       185-86.)

212.   Dr. Gerrity attended all four days of trial. (Id. at 186.) She was not compensated for her

       time or testimony in this case and took vacation time to attend. (Id.)

213.   Plaintiffs do not object to Dr. Gerrity’s qualifications as an expert by knowledge, skill,

       experience, training, or education pursuant to Fed. R. Civ. P. 702. (Doc. No. 219 at ⁋5.)

214.   Dr. Gerrity’s testimony focused on the principles of evidence-based medicine, the

       trustworthiness of the AASLD Guideline, and the quality of evidence used to support its

       treatment recommendations. (Doc. No. 252 (Tr. Day 3) at 184-216.)

215.   Dr. Gerrity stated her opinion that, based on her review of the AASLD Guidelines and the

       evidence underlying its recommendations, the AASLD Guidelines are not trustworthy and

       “have very poor methodological quality in terms of the evidence base that is cited

       underlying the recommendations in the guidelines.” (Id. at 187.)



                                                43

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 43 of 77 PageID #: 4099
216.   Clinical practice guidelines are sets of recommendations, often written by specialty

       societies, that focus on the management of a particular disease or condition. (Id. at 187-

       88.) They are developed primarily for the benefit of clinicians but are also used by health

       systems and policymakers. (Id. at 190.) At last count, there were 2,300 different clinical

       practice guidelines in the National Guideline Clearinghouse. (Id. at 188.)

217.   In practice, clinicians typically do not have time to read and evaluate all of the available

       literature related to a particular condition before deciding on a course of action. (Id. at

       189.) The purpose of a clinical practice guideline is to relieve clinicians of that burden by

       providing plain language information and suggestions based on the best available evidence.

       (Id.)

218.   Dr. Gerrity testified that clinical practice guidelines are not intended to provide

       recommendations that should be followed in every instance, but they should provide quick

       access to helpful information and general considerations. (Id.)

219.   Evidence-based medical literature means that a researcher or organization has developed a

       focused question, conducted a systematic review of all available evidence, considered the

       strength of all available evidence, and qualitatively summarized the results that evidence

       to ascertain the estimated effect of an intervention and a rating for the evidence supporting

       it. (Id. at 191-92.)

220.   It is essential for a clinical practice guideline to be evidence-based. (Id.) Some clinical

       practice guidelines call themselves evidence-based simply because they cite studies to

       support their recommendations without demonstrating the strength or weakness of those

       studies. (Id.) Guidelines that do not take a systematic, evidence-based approach may cite




                                                44

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 44 of 77 PageID #: 4100
       only the evidence that supports one position and ignore all countervailing evidence. (Id. at

       192.)

221.   Dr. Gerrity testified that the AASLD Guidelines are not evidence-based. (Id.) While the

       AASLD Guidelines cite evidence to support their recommendation, the authors did not take

       a systematic approach to gathering evidence. (Id.)

222.   It is essential for clinical practice guidelines to be trustworthy. (Id.) Clinicians who rely

       on a clinical practice guideline recommendation to make a treatment decision must

       accurately understand the consequences of that decision. (Id.) They must be able to

       accurately ascertain whether a particular intervention is absolutely necessary or merely

       suggested. (Id.) Guidelines that make strong recommendations must therefore support

       them with strong evidence. (Id. at 193.)

223.   The development of a trustworthy, evidence-based guideline begins with a meeting

       between the guideline authors and a separate research group to develop the questions they

       want evidence to answer. (Id.) The research group conducts an independent systematic

       review guided by the research questions. (Id.) They summarize the results across all

       studies while considering the strength of each study. (Id.) The end result is an estimate as

       to the effect of a proposed intervention and a rating of the strength of the evidence on which

       it is based. (Id.)

224.   There are published standards for rating the quality of clinical practice guidelines and the

       strength of the evidence supporting their recommendations. (Id. at 195-96.) The use of

       those uniform standards enables clinicians to quickly determine whether particular

       guidelines are trustworthy and the strength of particular recommendations. (Id.)




                                                45

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 45 of 77 PageID #: 4101
225.   The Grading of Recommendations, Assessment, Development and Evaluation (“GRADE”)

       approach is a standardized method of assessing the strength of the evidence supporting a

       particular recommendation. (Id. at 196.) Dr. Gerrity explained that when a guideline uses

       its own systems of rating evidence, clinicians cannot readily evaluate the strength of its

       recommendations. (Id.) For example, one guideline might rate the evidence supporting its

       recommendations as Level 1, Level 2, or Level 3 while another uses Level A, Level B, or

       Level C. (Id. at 196-97.) Moreover, even guidelines using the same labels to rate evidence

       may define them differently. (Id.) For example, observational studies may be Level 1

       evidence in one guideline and Level 2 in another. (Id.) GRADE addresses these issues by

       providing an agreed upon method of rating evidence. (Id. at 197.)

226.   In 2017, the AASLD published a response to researchers who criticized the AASLD for

       publishing various clinical practice guidelines with recommendations that were not

       supported by strong evidence. (Id. at 200-01.) In that response, the AASLD committed to

       using the GRADE approach in all future guideline development. (Id.)

227.   Shortly after the response was published, the AASLD published updated HBV guidelines

       that used the GRADE approach. (Id. at 201.) The AASLD has never used the GRADE

       approach in its HCV guidelines (the AASLD Guidelines). (Id.)

228.   The Appraisal of Guidelines Research and Evaluation (“AGREE”) rating system is a

       standard method of assessing the quality of a clinical practice guideline. (Id. at 195.)

       Without such a system, clinicians cannot readily distinguish trustworthy, evidence-based

       guidelines from guidelines that only claim to be evidence based. (Id.) The AGREE rating

       system addresses that issue by providing a uniform rating of guideline quality. (Id.)




                                               46

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 46 of 77 PageID #: 4102
229.   The GRADE approach and the AGREE rating system work together to promote reliability

       in clinical practice guidelines. (Id. at 197-98.) Dr. Gerrity explained that AGREE is used

       by researchers to critique guidelines as a theatre critic critiques a play. (Id.) Whereas,

       GRADE would be used by the play’s director to ensure a quality performance. (Id. at 198.)

230.   In 2016, the Center for Evidence-Based Policy at OHSU evaluated the AASLD Guidance

       and its recommendations using the AGREE rating system. (Def. Ex. 16 (Doc. No. 199-1)

       at 152.) The Center runs two multistate Medicaid collaborations – one for Medicaid

       medical directors and one for Medicaid pharmacy directors. (Doc. No. 252 (Tr. Day 3) at

       202-03.) The participating states, including Tennessee, were interested in evaluating the

       quality of the AASLD Guideline recommendations. (Id. at 203.) The results of the

       Center’s evaluation were peer-reviewed by three independent reviewers and published.

       (Id. at 204-05.)

231.   Dr. Gerrity was chosen to be lead author of the Center’s report on the AASLD Guideline.

       (Id. at 202.) In most cases, such an evaluation would be conducted by two independent

       raters from within the Center. (Id. at 204.) Given the potential far-reaching implications

       of the report, however, Dr. Gerrity believed added measures were necessary to ensure the

       independence of the report’s conclusions. (Id.)

232.   In addition to Dr. Gerrity, participants included an epidemiologist and a family physician

       from within the Center and seven independent participants from outside the Center. (Id.)

       Dr. Gerrity specifically chose participants with expertise in gastroenterology or hepatology

       as well as participants with experience doing systematic reviews, guideline development,

       or clinical research. (Id.)




                                               47

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 47 of 77 PageID #: 4103
233.   The ten participants used the AGREE checklist to assess the AASLD Guidance as “Good,”

       “Fair,” or “Poor” in various primary and secondary categories. (Id. at 205-08.) Primary

       categories were related to the development of evidence, the development of

       recommendations, and editorial independence. (Id. at 206-07.) Secondary categories were

       related to scope and purpose, stakeholder involvement, clarity and presentation, and

       applicability. (Id. 207-08.) Participants were each given a separate sheet to record their

       specific comments. (Id. at 209.)

234.   Seven of the ten participants rated the overall quality of the AASLD Guidance as “Poor.”

       (Id. at 209; see also Def. Ex. 16 (Doc. No. 199-1) at 183.) Those ratings primarily reflected

       concerns related to the development of evidence and conflicts of interest in funding. (Doc.

       No. 252 (Tr. Day 3) at 209-10.)

235.   The development of evidence category directed participants to consider whether there was

       systematic literature search, whether selection criteria were clearly described, and whether

       the strengths and limitations of the evidence were assessed. (Def. Ex. 16 (Doc. No. 199-

       1) at 178.) Seven of the ten participants rated the development of evidence used in the

       AASLD Guidance as “Poor.” (Id. at 183.)

236.   The editorial independence category directed participants to consider whether the views of

       the funding body (the AASLD) influenced the content of the guidelines and whether

       competing interests were recorded and addressed. (Id. at 178.) One participant rated the

       editorial independence of the AASLD Guidance as “Good,” six rated it as “Fair,” and three

       rated it as “Poor.” (Id. at 183.) Eight participants submitted comments related to the

       editorial independence category. (Id. 188-90.) Several noted that all four chairs had




                                                48

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 48 of 77 PageID #: 4104
       institutional financial conflicts with the pharmaceutical industry and that, of the 26 panel

       members, 11 had personal conflicts and 19 had institutional conflicts. (Id. at 188-89.)

237.   Primary care physicians in the VA system do not make HCV treatment decisions. (Doc.

       No. 252 (Tr. Day 3) at 214.) Instead, HCV-infected individuals are referred to the VA’s

       liver clinic. (Id.) Dr. Gerrity testified that, as a primary care physician in the VA system,

       she cares for HCV-infected patients but refers them to a hepatologist for specialized

       treatment decisions. (Id. at 219.)

238.   On cross-examination, Dr. Gerrity was questioned about the prioritization of HCV-infected

       individuals for DAA treatment based on fibrosis progression. (Id. at 226.) Dr. Gerrity

       testified that, allowing for some exceptions on an individualized basis, HCV-infected

       patients with advanced fibrosis (F3) and cirrhosis (F4) should receive DAA treatment

       because the potential benefits, though uncertain, outweigh the risks for those patients. (Id.)

239.   When about her opinion that the AASLD recommendation of universal DAA treatment

       lacks sufficient evidentiary support, Dr. Gerrity reiterated her opinion that such a strong

       recommendation requires strong evidentiary support. (Id. at 228.)

240.   Dr. Gerrity explained making strong treatment recommendations without strong

       evidentiary puts patients at risk. (See id.) For example, the American Pain Association

       once published a guideline recommending opioids as a safe, non-addictive treatment for

       pain. (Id.) The only evidence cited in support of that recommendation was a research letter

       based on an inpatient chart review that stated opioids only cause addition in 2% of patients.

       (Id. at 228-29.)




                                                49

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 49 of 77 PageID #: 4105
Dr. Ronald L. Koretz

241.   Dr. Ronald L. Koretz is an Emeritus Professor of Clinical Medicine at the University of

       California, Los Angeles (“UCLA”) School of Medicine. (Def. Ex. 17 (Doc. No. 199-2) at

       1.) He has a B.S. in Biology from the California Institute of Technology and an M.D. from

       the UCLA School of Medicine. (Id.) He completed post-graduate training in internal

       medicine at the University of Minnesota Hospitals before serving two years as a flight

       surgeon in the United States Air Force. (Id.) He then completed a gastroenterology

       fellowship at UCLA during which he was part of the first group to identify non-A, non-B

       Hepatitis – later known as Hepatitis C. (Id. at 1-2.) In 1974, he started his active career

       the Olive View-UCLA Medical Center where he remained until retiring as Chief of

       Gastroenterology in 2006. (Id. at 1.)

242.   Dr. Koretz is board certified in internal medicine and gastroenterology by the American

       Board of Internal Medicine. (Doc. No. 253 (Tr. Day 4) at 7.) He is licensed to practice

       medicine in California and still attends at Olive View on voluntary basis. (Id.)

243.   Dr. Koretz is a member of the hepatobiliary group of the Cochrane Collaboration – the

       premier authority on the practice of evidence-based medicine. (Id. at 10.) The Cochrane

       Library, published by Cochrane Collaboration, is a leading resource for systematic reviews

       in healthcare. (Id. at 11.)

244.   Dr. Koretz has a lengthy resume of professional experience, honors, grants, and

       publications indicative of accomplishment and expertise in internal medicine, evidence-

       based medicine, gastroenterology, and hepatology. (Def. Ex. 17 (Doc. No. 199-2) at 54.)

245.   Plaintiffs do not object to Dr. Koretz’s qualifications as an expert by knowledge, skill,

       experience, training, or education pursuant to Fed. R. Civ. P. 702. (Doc. No. 219 at ⁋5.)



                                               50

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 50 of 77 PageID #: 4106
246.   Dr. Koretz attended all four days of trial. (Doc. No. 253 (Tr. Day 4) at 12.) He was not

       compensated for his time or testimony in this case. (Id.)

247.   Dr. Koretz developed an interest in evidence-based medicine due to the limited resources

       of the public hospital system in which he practiced. (Id. at 8-9.) Early in his career, Dr.

       Koretz treated a malnourished patient who was receiving intravenous nutrition in a process

       called total parenteral nutrition (“TPN”). (Id.) At that time, malnourished patients

       commonly received TPN with the goal of helping them gain weight. (Id. at 9.) Dr. Koretz

       discovered randomized trials showing that malnourished patients who received TPN

       gained more weight than those who did not, but the mortality rate remained the same for

       both groups. (Id. at 9, 22.) Because TPN had no effect on the clinical outcomes, Dr. Koretz

       advocated against its use in treating malnourished patients as a waste of limited resources.

       (Id. at 9.)

248.   Dr. Koretz’s efforts initially made him unpopular with the TPN industry and the American

       Society of Parenteral and Enteral Nutrition. (Id. at 9-10.) He is now considered an expert

       on TPN. (Id. at 10.) In the 1990s, the American Gastroenterological Society asked Dr.

       Koretz to write their tactical report and draft their position statement on TPN. (Id.) More

       recently, the editors of the Journal of Parenteral and Enteral Nutrition asked him to write a

       column on the technical aspects of reading medical literature that has appeared in almost

       every issue of that journal for the past several years. (Id. at 11.) Dr. Koretz recently

       submitted his 47th article to the journal and was working on his 48th at the time of trial.

       (Id.)




                                                51

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 51 of 77 PageID #: 4107
249.   Dr. Koretz’s testimony focused primarily on the natural pathology of HCV infection and

       the lack of medical and scientific evidence to show that DAA treatment improves clinical

       outcomes of HCV-infected individuals. (See id. at 12-63.)

250.   Dr. Koretz stated his opinion, with a reasonable degree of medical certainty, that providing

       DAA treatment to HCV-infected individuals with low stages of fibrosis (F0 to F2) is not

       medically necessary. (Id. at 13.)

251.   Dr. Koretz testified that data cited in discussing the risk that an HCV-infected individual

       developing cirrhosis are frequently overstated. (Id. at 30.) He stated that, for example, Dr.

       Yao’s testimony that 20 to 40% of HCV infected patients develop cirrhosis, “depend[ing]

       on which journal you reference,” is too high. (Id.)

252.   Much of the commonly cited data on the natural progression of HCV comes from computer

       modeling. (Id. at 26-27.) In a modeling study, researchers input information into a

       computer, and the computer uses that information to predict outcomes. (Id. at 26.) The

       reliability of predicted outcome therefore depends on the reliability of the information on

       which it is based. (Id.) The less reliable the underlying information is, the less reliable the

       predicted outcome will be. (Id.)

253.   Using computer modeling to estimate about the natural progression of HCV is not reliable

       because information is limited. (Id. at 31.) Information about HCV can only be collected

       from individuals who know they have it and seek treatment. (Id. at 31-33.) Many HCV-

       infected individuals – particularly those with low stages of fibrosis – do not know they

       have it, and therefore do not seek treatment. (Id. at 33.) The individuals who do seek

       treatment generally do so because they are sicker. (Id.) As a result, the information they

       provide is subject to selection bias. (Id. at 31)



                                                 52

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 52 of 77 PageID #: 4108
254.   Inception cohort studies are more reliable source of information related to the natural

       progression of HCV. (Id. at 31-32.) Inception cohort studies identify a group of HCV-

       infected individuals when they are first infected and observes their progression over the

       course of decades. (Id. at 31.) By doing so, they collect information is not affected by

       selection bias in the way it is when coming only from individuals who seek treatment. (Id.

       at 32.)

255.   While finding a group of individuals who share an identifiable date of HCV infection is

       uncommon, Dr. Koretz participated in a UCLA inception cohort study of individuals who

       contracted HCV from blood transfusions in the 1970s. (Id. at 31.) He stated that he is

       aware of six or seven similar inception cohort studies of HCV-infected individuals. (Id. at

       32.)

256.   Inception cohort studies show that the number of HCV-infected individuals who develop

       ESLD over the course of 30 to 40 years is around 5 to 15%. (Id. at 31-32.)

257.   The causal relationship between achieving SVR and improved clinical outcomes is

       unproven. (Id. at 41.)

258.   Dr. Koretz used an illustration to demonstrate that association does not establish causation

       where confounding factors are not controlled: an airplane passenger asks the pilot to turn

       off the “fasten seatbelt” warning light because whenever the warning light is on, the ride

       is bumpy. (Id. at 15.) The passenger associates the warning light being on with the ride

       being bumpy and mistakenly believes that the warning light causes the ride to be bumpy

       when turned on. (Id.) In fact, the warning light has no bearing on whether the ride is

       bumpy. (Id.)




                                               53

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 53 of 77 PageID #: 4109
259.   A confounding factor is something that makes it difficult to distinguish between association

       and causation. (Id. at 16.) In the airplane example, the turbulence was a confounding

       factor that made it difficult to determine whether the warning light actually caused the

       bumpy ride. (Id.)

260.   Confounding occurs per se when groups from two different time periods are compared.

       (Id.) For example, a study finds that all patients with condition A experience outcome B.

       (See id.) Years later, an intervention is developed, and a new study finds that all patients

       with condition A who receive the intervention experience outcome C. (See id.) Because

       the two studies were conducted during different time periods, they do not prove that the

       intervention is what caused them to have different results. (Id.)

261.   Bias is another confounding factor that can influence outcomes or the interpretation of

       outcomes.    (Id. at 19.)   For example, consider two trials conducted to assess the

       effectiveness of pain medication. In the first, one group is given the pain medication, and

       the other is given a placebo. (Id.) This is a blind trial. (Id.) In the second, one group is

       given pain medication, and the other is not given anything. (Id.) This is not a blind trial,

       and its outcome will be biased by the fact that some participants know they have not

       received any pain medication. (Id.) The results of the blind trial will be more reliable.

       (Id.)

262.   Randomized trials ensure that confounding factors do not affect the results of a study. (Id.

       at 16.) In a randomized trial, two groups of patients who are eligible for an intervention

       and randomly divided into to two groups – one group that gets the intervention and one

       group that does not. (Id. at 16-17.) That way, every variable that could possibly affect the




                                               54

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 54 of 77 PageID #: 4110
       outcome of the study is balanced out between the two groups and the only variable left is

       the one being tested. (Id. at 17.)

263.   Randomized trials are the most reliable form of medical evidence. (Id. at 18.)

264.   Surrogate outcomes must be validated in a randomized trial to serve any evidentiary

       purpose. (Id. at 21.) That is, there must be scientific evidence proving that causing a

       change in the surrogate outcome will cause a change the clinical outcome. (Id.)

265.   To demonstrate, Dr. Koretz returned to his early experience of TPN as treatment for

       malnourished patients. (Id. at 21-22.) He explained that the weight gains malnourished

       patients achieved following TPN treatment was a surrogate outcome. (Id. at 22.) But

       randomized trials conducted to study the effects of TPN treatment for malnourished

       patients showed that weight gain did not change the clinical outcome of interest, the

       ultimate mortality rate. (Id.) Thus, weight gain was not a valid surrogate outcome. (Id.)

266.   The CAST study is commonly studied by medical students as the classic example of an

       invalid surrogate outcome. (Id. at 24.) The CAST study was a randomized trial conducted

       to observe the effects of a drug used to suppress ventricular heat arrhythmias. (Id. at 23.)

       Participants who had recently suffered a heart attack were randomly assigned to one of two

       groups. (Id.) One group received the drug, and the other received a placebo. (Id.) The

       group that received the drugs had fewer arrhythmias but a higher mortality rate. (Id.) As

       a result, the drugs were pulled from the market. (Id.)

267.   SVR has never been validated as a surrogate outcome for the treatment of HCV in a

       randomized trial. (Id. at 24.)

268.   The HALT-C study – the same HALT-C study cited by the AASLD Guideline and

       discussed in Dr. Yao’s testimony – could have been conducted in an effort to validate SVR.



                                               55

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 55 of 77 PageID #: 4111
       (Id.) The HALT-C study involved two randomized groups of patients with advanced

       fibrosis and cirrhosis. (Id. at 24-25.) One group received half-doses of interferon, and the

       other received no treatment. (Id.) Researchers observed both groups for clinical outcomes

       like death and hepatic complications over the course of five years. (Id. at 25.) Although

       the researchers collected some data about SVR, the study was not designed to validate

       SVR. (Id.)

269.   More HALT-C study participants died in the group who received interferon treatment than

       in the group that did not receive treatment. (Id.)

270.   A randomized trial similar to the HALT-C could be conducted to observe the clinical

       outcomes of individuals who achieve SVR following DAA treatment. (Id. at 71.)

271.   The AASLD Guideline uses an evidence rating system in which “Level A” is used to

       indicate recommendations supported by the highest level of evidence. (Id. at 43.) The

       AASLD Guideline defines “Level A” evidence as randomized trials “or equivalent.” (Id.)

       It states that “or equivalent” means historical control trials. (Id.)

272.   Historical control trials are observational studies that use the results of past studies to

       estimate a potential response to treatment. (Id.) Dr. Koretz testified that historical control

       trials are subject to confounding per se by their reliance on past studies and that no

       methodologically sound clinician would consider them the equivalent of a randomized

       trial. (Id.)

273.   The AASLD Guideline states that the goal of HCV treatment is to reduce all-cause

       mortality and liver-related adverse health consequences, including ESLD resulting from

       decompensated cirrhosis and HCC, by the achievement of virologic cure as evidenced by

       SVR. (Id. at 40.) The AASLD Guideline further states that that DAA treatment is therefore



                                                 56

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 56 of 77 PageID #: 4112
       recommended for all HCV-infected patients except those with a short life expectancy that

       cannot be remediated by HCV treatment or other therapy. (Id. at 41.)

274.   The AASLD Guideline rates the evidence supporting both statements as “Level A.” (Id.

       at 40-41.)

275.   There are no randomized trials showing a causal relationship between the achievement of

       SVR following DAA treatment and improved long-term clinical outcomes. (Id. at 41.)

       There are, however, short-term randomized trials on the clinical effects of DAA treatment.

       (Id.)

276.   Dr. Koretz was an author of the Cochrane Systematic Review cited in Dr. Yao’s

       supplemental report, which collected 135 short-term randomized trials comparing groups

       who received DAA treatment to groups that did not. (Id.)

277.   The Cochrane Systematic Review did not find any significant difference in clinical

       outcomes of groups that received DAA treatment and those that did not. (Id.) In fact, it

       found that morbidity and mortality was slightly higher in the treated groups, but Dr. Koretz

       testified that the difference was insignificant. (Id.)

278.   There have been randomized trials on the effect of standard interferon treatment on long

       term clinical outcomes. (Id. at 42.) Those randomized trials did not show any long-term

       clinical benefit to interferon treatment. (Id. at 43.)

279.   In the absence of randomized trials showing any clinical benefit of DAA treatment, the

       AASLD Guidance relies on observational and modeling studies. (Id. at 44.) As Dr. Koretz

       explained, those types of studies are subject to confounding and selection bias. (See id. at

       16, 31.)




                                                 57

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 57 of 77 PageID #: 4113
280.   Dr. Koretz took particular issue with the AASLD Guideline’s citation to the HALT-C study

       as showing that patients who achieve SVR after treatment have better clinical outcomes

       than those who do not achieve SVR after treatment. (Id. at 46-47.) Drawing any sort of

       conclusion as to the efficacy of treatment by comparing two subsets of a treated group is

       plainly illogical because, no matter what caused them different clinical outcomes, it cannot

       have been the treatment. (Id. at 46.) Again, the supposed benefits of SVR notwithstanding,

       participants in the HALT-C were more likely to die if they received the treatment than if

       they did not receive it. (Id. at 47.)

281.   The AASLD Guideline’s reliance on the HALT-C study is further flawed because patients

       do not achieve SVR at random. (Id. at 45.) Healthy patients generally achieve SVR at a

       higher rate than unhealthy patients. (Id.) They therefore generally have better long-term

       clinical outcomes. (Id.) SVR does not cause better clinical outcomes, it simply identifies

       the group that will have them. (See id.)

282.   Dr. Koretz agrees with Dr. Gerrity’s opinion that the AASLD Guidance is not trustworthy.

       (Id. at 51.) He stated that the AASLD Guideline contains numerous errors, draws illogical

       conclusions, and fails to address all of the relevant evidence. (Id. at 52.) He explained that

       the Cochrane Systematic Review found relevant studies that should have been addressed

       in the AASLD Guideline. (Id. at 52.)

283.   Dr. Koretz attributed the widespread acceptance of DAAs, despite the lack of medical

       evidence that they have any clinical benefit, to several factors. (Id. at 57-60.

284.   First, Dr. Koretz attributed the widespread acceptance of DAAs to a tremendous, one-sided

       marketing campaign by pharmaceutical industry to convince the public that HCV is always

       fatal when it is not treated with DAAs. (Id. at 57-58.)



                                                  58

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 58 of 77 PageID #: 4114
285.   Second, Dr. Koretz attributed the widespread acceptance of DAAs to the fact that many

       infectious disease specialists treat both HIV and HCV and view their treatment as being

       similar. (Id. at 58.) He noted Dr. Yao’s testimony that, in his opinion, “we should practice

       the exact same way as HIV.” (Id.) Dr. Koretz explained that HIV and HCV are not

       comparable. (Id.) While reducing the concentration of HIV in the blood stream is an

       important component of treating that disease, the concentration of HCV in the blood stream

       is not indicative the patient’s prognosis. (Id. at 57-58.)

286.   Finally, Dr. Koretz testified that doctors are generally reluctant to question or deviate from

       the recommendations of perceived expert authority. (Id. 59-60.)

287.   On cross-examination, Dr. Koretz explained that the absence of medical evidence to show

       that DAA treatment provides any clinical benefit to HCV-infected individuals does not

       mean he believes that no one should receive them. (Id. at 75.) He only believes that

       randomized trials are needed to determine whether DAAs have any clinical benefit. (Id.)

       Until such a trial can be conducted, however, he stated that providing DAA treatment to

       F3 and F4 patients is appropriate. (Id. at 71.)



                                   CONCLUSIONS OF LAW

288.   Plaintiffs bring this class action suit pursuant to 42 U.S.C. § 1983 for an alleged violation

       of their rights under the Eighth Amendment. (Doc. No. 1 at 1.)

289.   Section 1983 provides a federal cause of action against government officials who, acting

       under color of state law, have “deprived the claimant of rights, privileges or immunities

       secured by the Constitution or laws of the United States.” Bennett v. City of Eastpointe,

       410 F.3d 810, 817 (6th Cir. 2005).



                                                 59

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 59 of 77 PageID #: 4115
290.   The parties stipulate that Defendants have acted under color of law at all times relevant to

       this case. (Doc. No. 219 at ⁋4). Defendants deny the allegations of a constitutional

       violation. (Doc. No. 218 at 4.)

291.   The parties agree that the focus of this case is on the 2019 TDOC HCV Guidance. (Doc.

       No. 219 at ⁋4.)

                             A. The Prison Litigation Reform Act

292.   Plaintiffs seek only declaratory and prospective injunctive relief in this case. (Doc. No.

       218 at 6.)

293.   The Prison Litigation Reform Act states, “Prospective relief in any civil action with respect

       to prison conditions shall extend no further than necessary to correct the violation of the

       Federal right of a particular plaintiff or plaintiffs.” 18 U.S.C. § 3626(a)(1).

294.   “The court shall not grant or approve any prospective relief unless the court finds that such

       relief is narrowly drawn, extends no further than necessary to correct the violation of the

       Federal right, and is the least intrusive means necessary to correct the violation of the

       Federal right.” Id.

                                   B. The Eighth Amendment

295.   The Supreme Court has held that the Eighth Amendment’s ban on cruel and unusual

       punishments establishes “the government’s obligation to provide medical care for those

       whom it is punishing by incarceration.” Estelle v. Gamble, 429 U.S. 97, 103 (1976).

296.   Because “only the unnecessary and wanton infliction of pain implicates the Eighth

       Amendment,” an Eighth Amendment violation does not arise when there is merely a failure

       to provide adequate medical care. Wilson v. Seiter, 501 U.S. 294, 296-97 (1991) (emphasis

       by the Court).



                                                 60

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 60 of 77 PageID #: 4116
297.   An Eighth Amendment violation arises only when prison official exhibits “deliberate

       indifference to prisoner’s serious illness or injury,” Estelle, 429 U.S. at 105, that can be

       characterized as “obduracy and wantonness, not inadvertence or error in good faith.”

       Wilson, 501 U.S. at 299 (citations omitted).

298.   To establish Eighth Amendment deliberate indifference, Plaintiffs must satisfy two

       components: one objective, and the other subjective. See Farmer v. Brennan, 511 U.S.

       825, 834 (1994). Plaintiffs must show both that the alleged deprivation was objectively

       harmful enough to establish a constitutional violation and that the prison official acted with

       a culpable state of mind rising above gross negligence. See id. at 834-35.

Objective Component

299.   While Defendants acknowledge that HCV is serious medical condition, the existence of a

       serious medical condition alone does not satisfy the objective component.

300.   “The objective component requires a plaintiff to prove that the alleged deprivation of

       medical care was serious enough to violate the Eighth Amendment.” Rhinehart v. Scutt,

       894 F.3d 721, 737 (6th Cir. 2018) (emphasis added) (citing Farmer, 511 U.S. at 834). The

       Court’s analysis must therefore focus on the challenged deprivation of treatment and the

       harm resulting from it, not the underlying medical condition alone.

301.   The Sixth Circuit distinguishes “between cases where the complaint alleges a complete

       denial of medical care and those cases where the claim is that a prisoner received

       inadequate medical treatment.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011).

302.   In the first instance, the inquiry may be a simple one. For example, when an inmate is

       diagnosed with a medical condition mandating treatment, the objective component may be




                                                61

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 61 of 77 PageID #: 4117
       satisfied by showing that prison officials failed to provide any treatment or provided

       treatment “so cursory as to amount to no treatment at all.” Rhinehart, 894 F.3d at 737.

303.   In such cases, where the harm is “so obvious that even a layperson would easily recognize

       the necessity for a doctor’s attention,” the objective component may be satisfied without

       expert testimony showing how the alleged deprivation worsened or deteriorated the

       medical condition. Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 899-900 (6th Cir. 2004).

304.   The Sixth Circuit makes it clear, however, that cases in which deprivation of a serious

       medical need may be established without expert proof are an “exception to the general rule

       requiring medical proof to substantiate an Eighth Amendment medical indifference claim.”

       Shough v. Mgmt. & Training Corp., No. 3:16-cv-53, 2018 WL 295576, at *9 (N.D. Ohio

       Jan. 3, 2018).

305.   Where, as in this case, inmates have “received some medical attention and the dispute is

       over the adequacy of the treatment,” the objective component requires a substantial

       evidentiary showing. See Darrah v. Krisher, 865 F.3d 361, 372 (6th Cir. 2017) (“[F]ederal

       courts are generally reluctant to second guess medical judgments and to constitutionalize

       claims which sound in state tort law”).

306.   First, Plaintiffs must show that the medical care provided was “so grossly incompetent,

       inadequate, or excessive as to shock the conscience or to be intolerable to fundamental

       fairness.” See Rhinehart, 894 F.3d at 737 (quoting Miller v. Calhoun Cnty., 555 F.3d 803,

       819 (6th Cir. 2005)). “This will often require ‘expert medical testimony . . . showing the

       medical necessity for’ the desired treatment and ‘the inadequacy of the treatments’ the

       inmate received.” Id. at 737-38 (quoting Anthony v. Swanson, 701 F App’x 460, 464 (6th

       Cir. 2017)).



                                                 62

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 62 of 77 PageID #: 4118
307.   Second, Plaintiffs “must ‘place verifying medical evidence in the record to establish the

       detrimental effect’ of the inadequate treatment.” See id. at 738 (quoting Blackmore, 390

       F.3d at 898).

308.   The Sixth Circuit’s opinion in Rhinehart v. Scutt, 894 F.3d 721 (2018), illustrates these

       principles. There, a Michigan inmate diagnosed with ESLD filed suit alleging that prison

       doctors denied him necessary treatment in violation of the Eighth Amendment. Id. at 727.

       The district court granted summary judgment to the defendant doctors based on the absence

       of medical evidence showing the specific harm that resulted from the alleged inadequate

       treatment. Id. at 734. On appeal, the plaintiff argued the treatment provided was so cursory

       as to amount to no treatment at all. Id. at 739. The Sixth Circuit Court of Appeals

       disagreed, noting that doctors regularly examined the inmate, noted his liver disease,

       monitored his condition, evaluated and treated his symptoms, performed lab tests, MRIs,

       and CT scans, and prescribed beta blockers to reduce his blood pressure. Id. at 740. The

       Court of Appeals concluded that “[n]o reasonable jury could find that [the inmate’s] ESLD

       treatment amounted to no treatment at all.”

309.   As the Sixth Circuit Court of Appeals explained in Rhinehart, where inmates receive on-

       going medical care for a condition and claim that this care is inadequate, “the objective

       component of an Eighth Amendment deliberate indifference claim requires a showing of

       care so grossly incompetent, inadequate, or excessive as to shock the conscience or to be

       intolerable to fundamental fairness.” Id.

The Evidence Shows that Medical Care Under the 2019 TDOC HCV Guidance is Adequate

310.   Plaintiffs have not presented evidence to support a finding that medical care under the 2019

       TDOC HCV Guidance is inadequate.



                                               63

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 63 of 77 PageID #: 4119
311.   Plaintiffs and their expert have relied heavily on the AASLD Guideline as establishing the

       accepted standard of care for HCV treatment throughout this case. Th

312.   The parties agree that the current AASLD Guideline, which is not included in the record,

       recommends that all HCV-infected patients should receive DAA treatment without regard

       to fibrosis progression.

313.   But Plaintiffs have not demonstrated the medical necessity of DAA treatment in patients

       with lower levels of fibrosis (F0 to F2) in the absence of complicating factors.

314.   The evidence shows that past versions of the AASLD Guideline recommended prioritizing

       patients for DAA treatment in a manner similar to that outlined in the 2019 TDOC HCV

       Guidance.

315.   Dr. Yao’s testimony that his own patients were prioritized similarly in his practice at the

       VA before an increase in Congressional funding does not suggest that such an approach is

       so grossly incompetent or inadequate as to shock the conscience or to be intolerable to

       fundamental fairness.

316.   Indeed, Dr. Yao testified that the TDOC approach of prioritizing patients in that manner is

       “understandable” if it is “because of limited resource[s] or staffing.”

317.   Drs. Gerrity and Koretz explained in great detail that evidence supporting the AASLD

       Guideline is not trustworthy. That evidence was unrebutted.

318.   Again, however, notwithstanding the evidentiary concerns raised by their testimony, the

       AASLD Guideline’s treatment recommendations alone do not suggest that universal DAA

       treatment of all HCV patients is medically necessary.




                                                64

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 64 of 77 PageID #: 4120
319.   In stating his opinion that DAAs are the current standard of care, Dr. Yao expressed his

       opinion that standard of care means best practice. He also referred to the AASLD

       Guideline as setting forth a “gold standard of care.”

320.   It is well-settled that the Eighth Amendment does not require the best care available. As

       stated above, it only that care is not so grossly inadequate or incompetent as to shock the

       conscience.

Plaintiffs Have Not Shown a Detrimental Effect

321.   Likewise, Plaintiffs have not shown a detrimental effect resulting from the care they

       receive under the 2019 TDOC HCV Guidance.

322.   A delay in treatment does not support a claim for a violation of the Eighth Amendment

       unless the delay caused substantial harm.

323.   As the Sixth Circuit has explained:

324.   [The plaintiff] cannot prove that the [Department]. . . was deliberately and culpably
       indifferent to a need for testing and treatment after [plaintiff] was first objectively
       diagnosed with the Hepatitis C virus. . . . [Further, plaintiff] has failed to proffer verifying
       medical evidence of a ‘detrimental effect’ caused by a delay in treatment that exposes [him]
       to an unreasonable risk of serious harm in the future. . . . [Plaintiff’s] disagreement with
       the testing and treatment he has received since being diagnosed with Hepatitis C does not
       rise to the level of an Eighth Amendment violation.

       Dodson v. Wilkinson, 304 F. App’x 434, 439-40 (6th Cir. 2008).

325.   The experts for both parties agree that a patient’s symptoms during the chronic phase of

       HCV depend on liver function.

326.   The experts for both parties agree that patients with compensated cirrhosis still maintain

       normal liver function.

327.   The experts for both parties agree that liver function is not compromised until a patient

       develops decompensated cirrhosis.



                                                 65

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 65 of 77 PageID #: 4121
328.   Here, the experts forth both parties agree that HCV does not progress to cirrhosis in most

       patients and, in those who do, progression from infection to cirrhosis generally takes 20 to

       30 years.

329.   Under the 2019 TDOC HCV Guidance, HCV-infected inmates with advanced fibrosis and

       cirrhosis are given the highest priority for DAA treatment. HCV-infected inmates with

       moderate fibrosis are given intermediate priority for DAA treatment.

330.   HCV-infected inmates are monitored at regular intervals at least every six months. This

       active surveillance approach ensures that patients that patients will receive DAA treatment

       before progressing to ESLD.

331.   Plaintiffs have the burden of showing the detrimental effect of an approach that does not

       provide DAA treatment to all HCV-infected patients with lower stages of fibrosis (F0 to

       F2). They have not done so.

332.   The objective component is not met.

Subjective Component

333.   In addition to showing an objectively serious deprivation, a plaintiff must show that the

       defendants acted with a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834.

       Errors in medical judgment or other negligent missteps will not support a deliberate

       indifference claim. Estelle, 429 U.S. at 107-08.

334.   Plaintiffs must show that each defendant acted with mental state “equivalent to criminal

       recklessness.” Rhinehart, 894 F.3d at 738 (quoting Santiago, 734 F.3d at 591). A prison

       official’s “failure to alleviate a significant risk that he should have perceived but did not,

       while no cause for commendation, cannot under our cases be condemned as the infliction

       of punishment.” Farmer, 511 U.S. at 838.



                                                66

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 66 of 77 PageID #: 4122
335.   The plaintiff must present evidence showing that the defendant “subjectively perceived

       facts from which to infer substantial risk to the prisoner, that he did in fact draw the

       inference, and that he then disregarded that risk” by failing to take reasonable steps to abate

       it. Rhinehart, 894 F.3d at 738 (quoting Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir.

       2001)).

336.   In addition to showing that each defendant had subjective knowledge of the risk, the

       plaintiff also must show “that each defendant ‘so recklessly ignored the risk that he was

       deliberately indifferent to it.’” Id. (quoting Cairelli v. Vakilian, 80 F. App’x 979, 983 (6th

       Cir. 2003)).

337.   “A doctor is not liable under the Eighth Amendment if he or she provides reasonable

       treatment, even if the outcome of the treatment is insufficient or even harmful.” Id. (citing

       Farmer, 511 U.S. at 844). Because doctors are bound by the Hippocratic Oath, not

       applicable to other prison officials, the Court should defer to their medical judgment. Id.

       (citing Richmond v. Huq, 885 F.3d 928, 940 (6th Cir. 2018) (“[T]his Court is deferential to

       the judgments of medical professionals.”)).

338.   While a doctor may not claim immunity by merely providing some treatment, “there is a

       high bar that a plaintiff must clear to prove an Eighth Amendment medical-needs claim:

       The doctor must have ‘consciously exposed the patient to an excessive risk of serious

       harm.’” Id. (emphasis by the court) (quoting Richmond, 885 F.3d at 840).

339.   Disagreement among physicians as to the appropriate course of treatment is insufficient to

       establish deliberate indifference. See Rhinehart, 894 F.3d at 750-51; see also Estelle, 429

       U.S. at 107 (“But the question whether . . . forms of treatment [are] indicated is a classic

       example of a matter for medical judgment.”); Rhinehart v. Scutt, 509 F. App’x 510, 513



                                                 67

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 67 of 77 PageID #: 4123
       (6th Cir. 2013) (“Neither negligence alone, nor a disagreement over the wisdom or

       correctness of a medical judgment is sufficient for the purpose of a deliberate indifference

       claim.).   Thus, “failure to follow an outside specialist’s recommendation does not

       necessarily establish inadequate care.” Rhinehart, 894 F.3d at 742.

340.   The Fifth Circuit states that principle as follows: “There is no intentional or wanton

       deprivation of care if a genuine debate exists within the medical community about the

       necessity or efficacy of that care.” Gibson v. Collier, 920 F.3d 212, 220 (5th Cir. 2019).

       Of course, a single dissenting expert does not automatically defeat medical consensus about

       whether particular treatment is necessary in the abstract. Id. But where there is “robust

       and substantial good fair disagreement dividing respected members of the expert medical

       community, there can be no claim under the Eighth Amendment.” Id

341.   This subjective component of a deliberate indifference claim must be addressed

       individually for each defendant. Rhinehart, 894 F.3d at 738.

Commissioner Parker

342.   Plaintiff failed to adduce evidence demonstrating that Defendant Parker directly

       participated in conduct that caused the violation of their Eighth Amendment rights. 42

       U.S.C. § 1983; Thomas v. Nationwide Children’s Hosp., 882 F.3d 608, 612 (6th Cir. 2018).

343.   “In making an officer of the state a party defendant in a suit to enjoin the enforcement of

       an act alleged to be unconstitutional, such officer must have some connection with the

       enforcement of the act, or else it is merely making him a party as a representative of the

       state, and thereby attempting to make the state a party.” Ex parte Young, 209 U.S. at 157.

344.   Thus, “the state official sued ‘must have, by virtue of the office, some connection with the

       alleged unconstitutional act or conduct of which the plaintiff complains.’” Top Flight



                                               68

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 68 of 77 PageID #: 4124
       Entm’t, Ltd. v. Schuette, 729 F.3d 623, 634 (6th Cir. 2013) (quoting Floyd v. Cty. of Kent,

       454 F. App’x 493, 499 (6th Cir. 2012).

345.   Specifically, “[a] plaintiff must allege facts showing how a state official is connected to, or

       has responsibility for, the alleged constitutional violations.” Id.

346.   As a supervisory official, Defendant Parker’s alleged failure to properly supervise, control,

       or train an individual is not actionable under Section 1983 unless the supervisor “either

       encouraged the specific incident of misconduct or in some other way directly participated

       in it.” Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999).

347.   As a prison official who lacks medical training, Defendant Parker does not act with

       deliberate indifference when he has “reasonably deferred to the medical professionals’

       opinions.” Olmstead v. Fentress Cnty., No. 2:16-cv-46, 2019 WL 1556657, at *8 (M.D.

       Tenn. April 10, 2019) (quoting McGaw v. Sevier Cnty., 715 F. App’x 495, 497 (6th Cir.

       2017)).

348.   Defendant Parker is “entitled to rely on medical judgments made by medical professionals

       responsible for prisoner care.” Id.

349.   The evidence shows that Defendant Parker relies on the medical judgment of Dr. Williams

       in regard to treatment determinations regarding needed systems for the evaluation and

       treatment of inmates with HCV infection.

350.   Defendant Parker was not involved in preparing the 2019 TDOC HCV Guidance.

351.   In regard to the constitutional deliberate indifference standard, “[t]he subjective component

       requires [a plaintiff] to show that prison officials have ‘a sufficiently culpable state of mind

       in denying medical care.’” Blackmore v. Kalamazoo Cty., Mich., 390 F.3d 890, 895 (6th

       Cir. 2004) (quoting Brown v. Bargery, 207 F.3d 863, 867 (6th Cir. 2000)).



                                                 69

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 69 of 77 PageID #: 4125
352.   This is done by establishing that the official being sued (1) “subjectively perceived facts

       from which to infer a substantial risk to the prisoner”; (2) “did in fact draw the inference’;

       and (3) “then disregarded that risk.” Richko v. Wayne Cty., Mich., 819 F.3d 907, 915 (6th

       Cir. 2016) (quoting Rouster Cty. of Saginaw, 749 F.3d 437, 446 (6th Cir. 2014)).

353.   While a plaintiff “need not show that [a defendant] acted with the specific intent to harm”

       him, Phillips v. Roane Cty., Tenn., 534 F.3d 531, 540 (6th Cir. 2008), the defendant must

       have “recklessly disregard[ed] th[e] risk” to him. Dominguez v. Corr. Med. Servs., 555

       F.3d 543, 550 (6th Cir. 2009) (citing Phillips, 534 F.3d at 540); Finn v. Warren Cty., Ky.,

       768 F.3d 441, 452 n.2 (6th Cir. 2014).

354.   This is “a very high standard of culpability, exceeding gross negligence.” Meier v. Cty. of

       Presque Isle, 376 F. App’x 524, 528 (6th Cir. 2010) (quoting Ross v. Duggan, 402 F.3d

       575, 590 n.7 (6th Cir. 2004) (emphasis in original)); Estelle, 429 U.S. at 106 (that a prison

       employee has “been negligent in diagnosing or treating a medical condition does not state

       a valid claim . . . under the Eighth Amendment”).

355.   Plaintiffs failed to establish by competent proof that Defendant Parker is subjectively

       indifferent to the serious medical needs of the Plaintiff Class.

356.   The Court finds that Plaintiffs failed to demonstrate that Defendant Parker is deliberately

       indifferent to their serious medical needs.

357.   All claims against Defendant Parker in his official capacity shall be dismissed.

Dr. Williams

358.   Plaintiffs failed to carry their burden to satisfy the objective component of the deliberate

       indifference analysis by establishing that their alleged deprivation of medical care was

       serious enough to violate the Eighth Amendment.



                                                70

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 70 of 77 PageID #: 4126
359.   In addition to showing an objectively serious deprivation, Plaintiffs were required to show

       that Defendant Williams acted with a “sufficiently culpable state of mind.” Farmer, 511

       U.S. at 834.

360.   Errors in medical judgment or other negligent missteps will not support a deliberate

       indifference claim. Estelle, 429 U.S. at 107-08.

361.   Plaintiffs were required to show that Defendant Williams acted with a mental state

       “equivalent to criminal recklessness.” Rhinehart, 894 F.3d at 738 (quoting Santiago, 734

       F.3d at 591).

362.   A prison official’s “failure to alleviate a significant risk that he should have perceived but

       did not, while no cause for commendation, cannot under our cases be condemned as the

       infliction of punishment.” Farmer, 511 U.S. at 838.

363.   Plaintiffs were required to carry their burden to show that Defendant Williams

       “subjectively perceived facts from which to infer substantial risk to the prisoner, that he

       did in fact draw the inference, and that he then disregarded that risk” by failing to take

       reasonable steps to abate it. Rhinehart, 894 F.3d at 738 (quoting Comstock v. McCrary,

       273 F.3d 693, 703 (6th Cir. 2001)).

364.   In addition to showing that Defendant Williams had subjective knowledge of the risk, the

       Plaintiffs were also required to show “that each defendant ‘so recklessly ignored the risk

       that he was deliberately indifferent to it.’” Id. (quoting Cairelli v. Vakilian, 80 F. App’x

       979, 983 (6th Cir. 2003)).

365.   “A doctor is not liable under the Eighth Amendment if he or she provides reasonable

       treatment, even if the outcome of the treatment is insufficient or even harmful.” Id. (citing

       Farmer, 511 U.S. at 844).



                                                71

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 71 of 77 PageID #: 4127
366.   Because doctors are bound by the Hippocratic Oath, not applicable to other prison officials,

       the Court should defer to Defendant Williams’ medical judgment. Id. (citing Richmond v.

       Huq, 885 F.3d 928, 940 (6th Cir. 2018) (“[T]his Court is deferential to the judgments of

       medical professionals.”)).

367.   While Dr. Williams may not claim immunity by merely providing some treatment, “there

       is a high bar that a plaintiff must clear to prove an Eighth Amendment medical-needs claim:

       The doctor must have ‘consciously exposed the patient to an excessive risk of serious

       harm.’” Id. (emphasis by the court) (quoting Richmond, 885 F.3d at 840).

368.   Defendant Williams cannot consciously expose a patient to an excessive risk of serious

       harm when there is a genuine dispute of opinion in the medical community as to the

       necessity of the treatment for certain persons.

369.   Disagreement among physicians as to the appropriate course of treatment is insufficient to

       establish deliberate indifference. See Rhinehart, 894 F.3d at 750-51; see also Estelle, 429

       U.S. at 107 (“But the question whether . . . forms of treatment [are] indicated is a classic

       example of a matter for medical judgment.”); Rhinehart v. Scutt, 509 F. App’x 510, 513

       (6th Cir. 2013) (“Neither negligence alone, nor a disagreement over the wisdom or

       correctness of a medical judgment is sufficient for the purpose of a deliberate indifference

       claim.).   Thus, “failure to follow an outside specialist’s recommendation does not

       necessarily establish inadequate care.” Rhinehart, 894 F.3d at 742.

370.   The Fifth Circuit states that principle as follows: “There is no intentional or wanton

       deprivation of care if a genuine debate exists within the medical community about the

       necessity or efficacy of that care.” Gibson, 920 F.3d at 220.




                                                72

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 72 of 77 PageID #: 4128
371.   But where there is “robust and substantial good fair disagreement dividing respected

       members of the expert medical community, there can be no claim under the Eighth

       Amendment.” Id.

372.   Plaintiffs failed to prove that Defendant Williams violates the subjective component of the

       Eighth Amendment deliberate indifference analysis.

373.   Defendant Williams has responded in good faith to the difficult challenge of providing

       medical care to HCV-infected inmates in TDOC custody.

374.   Defendant Williams has introduced any number of systems for use by the TDOC to address

       the serious medical needs of HCV-infected inmates.

375.   Defendant Williams has produced the 2019 TDOC HCV Guidance and Workflow which

       systematizes the identification of HCV-infected inmates, the active surveillance of those

       who are infected, and prioritizes for DAA treatment not only those who have F3 and F4

       fibrosis, but also for those who are co-infected with HBV, HIV, and those with HCV

       Genotype 3, each of whom are at heightened risk for fibrotic progression.

376.   Defendant Williams has established the TACHH, whose members include medical

       professionals, including pharmacists, and infectious disease experts for monthly evaluation

       of candidates for DAA treatment.

377.   Defendant Williams has advocated for and secured the opt-out testing of all incoming

       inmates as they enter TDOC custody and provided for the further diagnosis of HCV-

       infected inmates through state-of-the-art FibroScan devices and FibroSure bloodwork

       analysis.

378.   Defendant Williams has advocated for funding of DAA treatment for HCV-infected

       inmates, securing Legislative appropriation of the impressive sum of $29,278,700 (together



                                               73

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 73 of 77 PageID #: 4129
       with an additional $2,000,000 provided per contract by Centurion) that is available for the

       acquisition of DAA medication for treatment.

379.   Defendant Williams has sought to obtain the best available pricing for DAA medication

       for treatment of HCV.

380.   Defendant Williams has spearheaded the delivery of the on-line HepCOR system to

       provide information to medical providers to aid in the active surveillance of HCV-infected

       inmates.

381.   Defendant Williams has seen to the adoption of TDOC Policy that provides for peer-to-

       peer counseling for inmates with HCV infection with the aim of promoting better health

       outcomes.

382.   Defendant Williams has promoted expanded HCV testing of inmates for previously

       incarcerated inmates.

383.   Prior to Fiscal Year 2019-2020 under Defendant Williams’ leadership, it approved over

       400 inmates for DAA treatment and has regularly met to consider new patients over the

       last four years.

384.   Inmates not approved for DAAs are not otherwise ignored under Defendant Williams’ care.

385.   Plaintiffs have not sustained their burden to show that Defendant Williams violates the

       subjective component of the Eighth Amendment deliberate indifference analysis.




                                               74

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 74 of 77 PageID #: 4130
                                         CONCLUSION

       The focus of the trial in this case is on the 2019 TDOC HCV Guidance. The 2019 TDOC

HCV Guidance prioritizes HCV-infected inmates with advanced fibrosis and cirrhosis for DAA

treatment. There is disagreement between the experts in this case as to whether DAAs should be

universally prescribed for all patients with HCV or whether DAAs should be prescribed for those

patients with advanced fibrosis or cirrhosis. Where is good faith disagreement among properly

credentialed and learned experts in the field, the choice of one or the other position does not

bespeak deliberate indifference under Eighth Amendment jurisprudence.

       The 2019 TDOC HCV Guidance prepared by Dr. Williams is both the result of and subject

of continued long-term improvement efforts. The evidence shows that Dr. Williams acts in good

faith to improve the delivery of health care services to the members of the Plaintiff Class. Such is

the practice of medicine in any population, no less the Tennessee prison population. Real life

experience with the guidance will result in its continued evolution to address the needs of the

incarcerated HCV-positive prison population as it pertains to treatment of chronic HCV.

Deliberate indifference has not been proven.




                                                75

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 75 of 77 PageID #: 4131
                                                 Respectfully submitted,

                                                 HERBERT H. SLATERY III
                                                 Attorney General and Reporter

                                                 /s/ Matthew R. Dowty
                                                 STEVEN A. HART (TN BPR No. 7050)
                                                 PAMELA S. LORCH (TN BPR No. 8968)
                                                 JAMES R. NEWSOM III (TN BPR No. 6683)
                                                 MATTHEW R. DOWTY (TN BPR 32078)
                                                 Office of the Attorney General and Reporter
                                                 Post Office Box 20207
                                                 Nashville, TN 37202-0207
                                                 Steve.Hart@ag.tn.gov
                                                 Pam.Lorch@ag.tn.gov
                                                 Jim.Newsom@ag.tn.gov
                                                 Matthew.Dowty@ag.tn.gov




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 19th day of August 2019, a copy of the foregoing document
was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the electronic filing system. Service has thus been made upon Plaintiffs’ counsel of
record:

James Gerard Stranch, III
Karla M. Campbell
Callie K. Jennings
Anthony Orlandi
Branstetter, Stranch & Jennings, PLLC
The Freedom Center
223 Rosa L. Parks Avenue, Suite 200
Nashville, TN 37203
(615) 254-8801
jims@bsjfirm.com
karlac@bsjfirm.com
calliej@bsjfirm.com
aorlandi@bsjfirm.com




                                                  76

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 76 of 77 PageID #: 4132
Thomas H. Castelli
ACLU (Nashville Office)
P.O. Box 120160
Nashville, TN 37212
(615) 320-7142 Ext. 303
tcastelli@aclu-tn.org

Stacie L. Price
Sherry A. Wilds
Disability Rights Tennessee
2 International Plaza, Suite 825
Nashville, TN 37217
(615) 298-1080
staciep@disabilityrightstn.org
sherryw@disabilityrightstn.org


                                                     /s/ Matthew R. Dowty




                                     77

 Case 3:16-cv-01954 Document 256 Filed 08/19/19 Page 77 of 77 PageID #: 4133
